Exhibit 10.1

Execution

CUSIP Number: 01010340428 0101

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 27, 2011

among

ENERGY TRANSFER PARTNERS, L.P.,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender

and an LC Issuer,

BANK OF AMERICA, N.A.,

as an LC Issuer

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A.,

as Syndication Agent,

THE ROYAL BANK OF SCOTLAND PLC,

BNP PARIBAS

and JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents,

and

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and RBS SECURITIES INC.

as

Joint Lead Arrangers and Joint Book Managers

$2,500,000,000 Five Year Revolving Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1     

1.01

     Defined Terms      1     

1.02

     Other Interpretive Provisions      27     

1.03

     Accounting Terms      27     

1.04

     Rounding      28     

1.05

     Times of Day      28     

1.06

     Letter of Credit Amounts      28   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     28     

2.01

     Loans      28     

2.02

     Swingline Loans      28     

2.03

     Requests for New Loans      30     

2.04

     Continuations and Conversions of Existing Loans      31     

2.05

     Use of Proceeds      32     

2.06

     Prepayments of Loans      33     

2.07

     Letters of Credit      33     

2.08

     Requesting Letters of Credit      34     

2.09

     Reimbursement and Participations      35     

2.10

     No Duty to Inquire      37     

2.11

     Reserved      38     

2.12

     Interest Rates and Fees      38     

2.13

     Evidence of Debt      39     

2.14

     Payments Generally; Administrative Agent’s Clawback      40     

2.15

     Sharing of Payments by Lenders      41     

2.16

     Reductions in Commitment      42     

2.17

     Increase in Aggregate Commitments      42     

2.18

     Extension of Maturity Date; Removal of Lenders      43     

2.19

     Cash Collateral      46     

2.20

     Defaulting Lenders      47   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     49     

3.01

     Taxes      49     

3.02

     Illegality      53     

3.03

     Inability to Determine Rates      54     

3.04

     Increased Costs; Reserves on Eurodollar Loans      54     

3.05

     Compensation for Losses      56     

3.06

     Mitigation Obligations; Replacement of Lenders      56     

3.07

     Survival      57   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     57     

4.01

     Conditions of Initial Credit Extension      57     

4.02

     Conditions to all Credit Extensions      59   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     59     

5.01

     No Default      59     

5.02

     Organization and Good Standing      59     

5.03

     Authorization      59     

5.04

     No Conflicts or Consents      59     

5.05

     Enforceable Obligations      60     

5.06

     Initial Financial Statements; No Material Adverse Effect      60   



--------------------------------------------------------------------------------

 

5.07

     Taxes      60     

5.08

     Full Disclosure      60     

5.09

     Litigation      61     

5.10

     ERISA      61     

5.11

     Compliance with Laws      61     

5.12

     Environmental Compliance      61     

5.13

     Margin Regulations; Investment Company Act      62   

ARTICLE VI AFFIRMATIVE COVENANTS

     62     

6.01

     Books, Financial Statements and Reports      62     

6.02

     Other Information and Inspections      64     

6.03

     Notice of Material Events      65     

6.04

     Maintenance of Properties      65     

6.05

     Maintenance of Existence and Qualifications      66     

6.06

     Payment of Obligations      66     

6.07

     Insurance      66     

6.08

     Compliance with Law      66     

6.09

     Subsidiaries and Unrestricted Subsidiaries      66   

ARTICLE VII NEGATIVE COVENANTS

     67     

7.01

     Indebtedness      67     

7.02

     Limitation on Liens      68     

7.03

     Fundamental Changes      70     

7.04

     Reserved      71     

7.05

     Distributions      71     

7.06

     Investments      71     

7.07

     Change in Nature of Businesses      71     

7.08

     Transactions with Affiliates      71     

7.09

     Burdensome Agreements      71     

7.10

     Leverage Ratio      72   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     72     

8.01

     Events of Default      72     

8.02

     Remedies Upon Event of Default      74     

8.03

     Application of Funds      74   

ARTICLE IX ADMINISTRATIVE AGENT

     75     

9.01

     Appointment and Authority      75     

9.02

     Rights as a Lender      76     

9.03

     Exculpatory Provisions      76     

9.04

     Reliance by Administrative Agent      77     

9.05

     Delegation of Duties      77     

9.06

     Resignation of Administrative Agent      77     

9.07

     Non-Reliance on Administrative Agent and Other Lenders      78     

9.08

     No Other Duties, Etc.      78     

9.09

     Administrative Agent May File Proofs of Claim      78   

ARTICLE X MISCELLANEOUS

     79     

10.01

     Amendments, Etc.      79     

10.02

     Notices; Effectiveness; Electronic Communication      81     

10.03

     No Waiver; Cumulative Remedies; Enforcement      83     

10.04

     Expenses; Indemnity; Damage Waiver      83     

10.05

     Payments Set Aside      86   

 

ii



--------------------------------------------------------------------------------

 

10.06

     Successors and Assigns      86     

10.07

     Treatment of Certain Information; Confidentiality      91     

10.08

     Right of Setoff      92     

10.09

     Interest Rate Limitation      92     

10.10

     Counterparts; Integration; Effectiveness      93     

10.11

     Survival of Representations and Warranties      93     

10.12

     Severability      93     

10.13

     Replacement of Lenders      93     

10.14

     Governing Law; Jurisdiction; Etc.      94     

10.15

     Waiver of Jury Trial      95     

10.16

     No Advisory or Fiduciary Responsibility      95     

10.17

     Electronic Execution of Assignments      96     

10.18

     USA PATRIOT Act Notice      96     

10.19

     Time of the Essence      96     

10.20

     No Recourse      96     

10.21

     Existing Credit Agreement      96   

SIGNATURES

     S-1   

Schedules:

Schedule 1 – Commitments and Applicable Percentages

Schedule 2 – Projected Consolidated EBITDA attributable to Certain Material
Projects

Schedule 3 – Disclosure Schedule

Schedule 7.08 – Transactions with Affiliates

Schedule 7.09 – Burdensome Agreements

Schedule 10.02 – Notices

Exhibits:

Exhibit A – Form of Assignment and Assumption Agreement

Exhibit B – Form of Compliance Certificate

Exhibit C – Form of Loan Notice

Exhibit D – Form of Note

Exhibit E – Forms of U.S. Tax Compliance Certificates

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 27, 2011, among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender and an LC Issuer, BANK OF AMERICA, N.A.,
as an LC Issuer, and each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders to, and the
Letters of Credit that may hereafter be issued by the LC Issuer for the account
of, the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $2,500,000,000, subject to optional
reductions pursuant to Section 2.16 and subject to increases as provided in
Section 2.17.

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
or supplemented from time to time in accordance with the terms hereof.

“AmeriGas” means AmeriGas Partners, L.P., a Delaware limited partnership.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.20. If the



--------------------------------------------------------------------------------

commitment of each Lender to make Loans and the obligation of the LC Issuer to
make LC Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 1 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, on any day, with respect to any Base Rate Loan,
Eurodollar Loan or commitment fees hereunder, respectively, the percent per
annum set forth below under the caption “Base Rate Margin,” “Eurodollar Margin,”
or “Commitment Fee Rate,” respectively, based upon the Level corresponding to
the Ratings by the Rating Agencies applicable on such date:

 

Ratings: (Fitch/Moody’s/S&P)

   Base Rate Margin     Eurodollar Margin     Commitment Fee Rate  

Level 1

>BBB+/Baa1/BBB+

     0.125 %      1.125 %      0.175 % 

Level 2

BBB/Baa2/BBB

     0.250 %      1.250 %      0.200 % 

Level 3

BBB-/Baa3/BBB-

     0.500 %      1.500 %      0.250 % 

Level 4

<BB+/Ba1/BB+

     0.750 %      1.750 %      0.300 % 

For purposes of the foregoing, (a) if only one Rating is determined, the Level
corresponding to that Rating shall apply; (b) if there are only two Ratings,
then (i) if there is a one Level difference between the two Ratings, then the
Level corresponding to the higher Rating shall be used, and (ii) if there is a
greater than one Level difference between the Ratings, then the Level that is
one Level below the higher Rating will be used; (c) if there are three Ratings,
then (i) if all three are at different Levels, the middle Level shall apply and
(ii) if two Ratings correspond to the same Level and the third is different, the
Level corresponding to the two same Levels shall apply; (d) if the Ratings
established or deemed to have been established by the Rating Agencies shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency and (e) if no Rating is determined,
Level 4 shall apply. Changes in the Applicable Rate will occur automatically
without prior notice as changes in the applicable Ratings occur, and each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means each of Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and RBS Securities Inc. in its capacity as joint
lead arranger and joint book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus  1/2 of 1%, and (c) the Fixed Period Eurodollar Rate
plus 1.00%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Rate, respectively.

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

“Borrower” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Type made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurodollar market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, LC Issuer or
Swingline Lender (as applicable) and the Lenders, as collateral for LC
Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the LC Issuer or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the LC
Issuer or Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

3



--------------------------------------------------------------------------------

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than a Permitted Investor, shall be the legal or beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
combined voting power of the then total Equity Interests of the GP Owner; or
(b) the failure of the General Partner, or any other Wholly Owned Subsidiary of
the GP Owner, to constitute all of the general partners of the Borrower; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the GP Owner by

 

4



--------------------------------------------------------------------------------

Persons who were neither (i) nominated, approved or appointed by the board of
directors of the GP Owner nor (ii) appointed by directors so nominated, approved
or appointed. As used herein “Permitted Investors” means any of (A) Ray C.
Davis, Kelcy L. Warren, the heirs at law of such individuals, entities or trusts
owned by or established for the benefit of such individuals or their respective
heirs at law (such as entities or trusts established for estate planning
purposes) or (B) Natural Gas Partners VI, L.P.

“Citrus” means Citrus Corporation, a Delaware corporation.

“Citrus Acquisition” means the acquisition by the Borrower of a 50% Equity
Interest in Citrus pursuant to that certain Amended and Restated Agreement and
Plan of Merger dated July 19, 2011 between the Borrower and Energy Transfer
Equity, L.P.

“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its obligation (a) to make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, and (b) to purchase
participations in LC Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Commitment amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.16, and (c) the date of termination of the
Commitment of each Lender to make Loans and of the obligation of the LC Issuer
to make LC Credit Extensions pursuant to Section 8.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to

 

5



--------------------------------------------------------------------------------

the consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. of such Person and its
properly consolidated subsidiaries. Notwithstanding the foregoing, when used in
reference to the Borrower and its subsidiaries, “Consolidated” shall exclude the
effect on the consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. of the Borrower and its
subsidiaries of all Unrestricted Subsidiaries, determined as if neither the
Borrower nor any of its subsidiaries held any Equity Interest in Unrestricted
Subsidiaries.

“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus (a) each of the following to the extent
deducted in determining such Consolidated Net Income (i) all Consolidated
Interest Expense, (ii) all income taxes (including any franchise taxes to the
extent based upon net income) of the Borrower and its Subsidiaries for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets) of the Borrower and its Subsidiaries for such period and
(iv) any other non-cash charges or losses of the Borrower and its Subsidiaries
for such period (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets), minus (b) each of the
following (i) all non-cash items of income or gain of the Borrower and its
Subsidiaries which were included in determining such Consolidated Net Income for
such period, and (ii) any cash payments made during such period in respect of
items described in clause (a)(iv) above subsequent to the Fiscal Quarter in
which the relevant non-cash charges or losses were reflected as a charge in
determining Consolidated Net Income. Consolidated EBITDA shall be subject to the
adjustments set forth in the following clauses (1), (2) and (3) for all purposes
under this Agreement:

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into Person (other than a Subsidiary), or shall
have made any disposition of Equity Interests or an acquisition of Equity
Interests, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the disposition, acquisition, consolidation or merger had occurred
on the first day of such period. Such pro forma effect shall be determined
(A) in good faith by the chief financial officer, principal accounting officer
or treasurer of the Borrower and (B) giving effect to any anticipated or
proposed cost savings related to such disposition, acquisition, consolidation or
merger, to the extent approved by Administrative Agent, such approval not to be
unreasonably withheld or delayed.

(2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments in respect of any Material Project of the
Borrower and its Subsidiaries applicable to such period.

(3) Consolidated EBITDA shall give effect to the Borrower’s Equity Interests in
Citrus as follows:

(A) for each testing date during the first four full Fiscal Quarters after the
Citrus Acquisition is consummated (each such Fiscal Quarter, a “Reference
Quarter”), (i) the actual amount of cash distributions made to the Borrower in
respect of such Equity Interests during any

 

6



--------------------------------------------------------------------------------

such Reference Quarter ended on or prior to the testing date, plus (ii) the
amount of cash distributions projected to be made to the Borrower in respect of
such Equity Interests for any such Reference Quarter ending after the testing
date, as determined by the Borrower and approved by the Administrative Agent,
plus (iii) the Borrower’s prorated share of any permanent repayments of
aggregate Indebtedness for borrowed money of Citrus or its subsidiary, Florida
Gas, made with cash flow from operations (and expressly excluding cash from
changes in working capital) during any such Reference Quarter ended on or prior
to the testing date, plus (iv) the prorated share of any additional permanent
repayments of aggregate Indebtedness for borrowed money of Citrus or its
subsidiary, Florida Gas, projected to be made with cash flow from operations
(and expressly excluding cash from changes in working capital) during any such
Reference Quarter; and

(B) for each testing date during the fifth full Fiscal Quarter after the Citrus
Acquisition is consummated and each Fiscal Quarter thereafter, (i) the actual
amount of cash distributions made to the Borrower in respect of such Equity
Interests over the four Fiscal Quarter period ending on or prior to the testing
date plus, (ii) if such four Fiscal Quarter period includes one or more of the
second, third or fourth Fiscal Quarters after the Citrus Acquisition is
consummated, the Borrower’s prorated share of any permanent repayments of
Indebtedness for borrowed money of Citrus or its subsidiary, Florida Gas, made
with cash flow from operations during such Fiscal Quarter.

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the creation
thereof, (b) Indebtedness for borrowed money of the Borrower and its
Subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (c) Capital Lease Obligations of the Borrower and
its Subsidiaries, and (d) all Indebtedness in respect of any Guarantee by the
Borrower or any of its Subsidiaries of Indebtedness of any Person other than the
Borrower or any of its Subsidiaries, but excluding (i) Performance Guaranties
and (ii) obligations of the Borrower or any Subsidiaries under Hybrid
Securities; provided, however, that Consolidated Funded Indebtedness (A) shall
not include Excluded Inventory Indebtedness and (B) shall include only those
liabilities under the Propane Contingent Residual Support Agreement that would
be required under the loss contingency recognition principles in FASB ASC
450-20-25 to be reflected on the Consolidated balance sheet of the Borrower on
the date of determination.

“Consolidated Interest Expense” means, for any period, all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period.

“Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’

 

7



--------------------------------------------------------------------------------

expenses and other proper charges against income (including taxes on income to
the extent imposed), determined on a Consolidated basis. Consolidated Net Income
shall be adjusted to exclude the effect of (a) any gain or loss from the sale of
assets other than in the ordinary course of business, (b) any extraordinary
gains or losses, or (c) any non-cash gains or losses resulting from mark to
market activity as a result of FASB ASC 815, (d) net income of any Subsidiary to
the extent, but only to the extent, that the declaration or payment of cash
Distributions by such Subsidiary of such net income is not, as of the date of
determination, permitted by the operation of the terms of its charter or any
Contractual Obligation, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, and (e) income or losses attributable
to Unrestricted Subsidiaries, unconsolidated joint ventures, any Person
accounted for by the equity method of accounting, or any other Person that is
not a Subsidiary, provided that Consolidated Net Income shall include any cash
distributions received by the Borrower or its Subsidiaries from Unrestricted
Subsidiaries, unconsolidated joint ventures, any Person accounted for by the
equity method of accounting, or any other Person that is not a Subsidiary, in
each case during such period (adjusted as provided in the following clauses
(1) and (2) of this definition). The amount of Consolidated Net Income
attributable to cash distributions with respect to any Person referred to in
clause (e) (including in respect of any newly-acquired Equity Interests owned by
the Borrower or any Subsidiary in respect of any Person that is an Unrestricted
Subsidiary, an unconsolidated joint venture, any Person accounted for by the
equity method of accounting, or any other Person that is not a Subsidiary) shall
be subject to the adjustments set forth in the following clauses (1) and (2) for
all purposes under this Agreement:

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated Net Income is determined, such Person shall have made any
disposition or acquisition of assets, shall have consolidated or merged with or
into another Person (other than a Subsidiary), or shall have made any
disposition or an acquisition of Equity Interests, Consolidated Net Income shall
be calculated giving pro forma effect to the cash distributions that would have
been made to the Borrower or its Subsidiaries as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period. Such pro forma effect shall be determined (A) in good faith by the chief
financial officer, principal accounting officer or treasurer of the Borrower and
(B) giving effect to any anticipated or proposed cost savings related to such
disposition, acquisition, consolidation or merger, to the extent approved by
Administrative Agent, such approval not to be unreasonably withheld or delayed;
and

(2) Consolidated Net Income shall be increased by the amount of any projected
cash distributions from such Person attributable to any applicable Material
Project EBITDA Adjustments in respect of any Material Project of such Person
applicable to such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the Consolidated balance sheet of the Borrower and its Subsidiaries for the
most recently completed Fiscal Quarter, prepared in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.04 or Article III of one Type of Loan into another Type of Loan.

“Credit Extension” means each of the following: (a) a Borrowing that is not a
Continuation or Conversion, and (b) an LC Credit Extension.

“Daily Floating Eurodollar Loan” means a Swingline Loan that bears interest at a
rate based upon the Daily Floating Eurodollar Rate.

“Daily Floating Eurodollar Rate” means, with respect to any Swingline Loan that
is a Daily Floating Eurodollar Loan, a rate of interest determined by reference
to the Fixed Period Eurodollar Rate for a one (1) month interest period that
would be applicable for a Revolving Credit Loan, as that rate may fluctuate in
accordance with changes in the Fixed Period Eurodollar Rate as determined on a
day-to-day basis.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), two percent (2%) per annum plus
the interest rate (including the Applicable Rate) then in effect for such Loan,
(b) for each Base Rate Loan or LC Obligation, two percent (2%) per annum plus
the Applicable Rate for Base Rate Loans plus the Base Rate then in effect or
(c) for each Letter of Credit, two percent (2%) per annum plus the Applicable
Rate for Eurodollar Loans; provided, however, the Default Rate shall never
exceed the Maximum Rate.

 

9



--------------------------------------------------------------------------------

“Default Rate Period” means (i) any period during which any Event of Default
specified in Section 8.01(a), (b) or (i) is continuing and (ii) upon the request
of the Majority Lenders, any period during which any other Event of Default is
continuing.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

“Disclosure Schedule” means Schedule 3 hereto.

 

10



--------------------------------------------------------------------------------

“Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the LC Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means the Borrower and its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such entity, are treated
as a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any of the
Borrower or any Subsidiary has a fixed or contingent liability.

“Eurodollar Loan” means a Fixed Period Eurodollar Loan or a Daily Floating
Eurodollar Loan. Each reference to a Eurodollar Loan when used in connection
with Revolving Credit Loans shall mean a Fixed Period Eurodollar Loan. Each
reference to a Eurodollar Loan when used in connection with Swingline Loans
shall mean a Daily Floating Eurodollar Loan.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate, as the case may be.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Inventory Indebtedness” means Indebtedness of the Borrower and its
Subsidiaries (whether under this Agreement or other Indebtedness permitted to be
incurred under the terms of this Agreement) incurred to finance the purchase or
holding by one or more of the Borrower or any Subsidiary of inventories of gas
held in storage at the Bammel reservoir for sale and delivery in the ordinary
course of business, that is designated by the Borrower as Excluded Inventory
Indebtedness, subject to the following conditions: (i) the Borrower will
designate the amount of Indebtedness that is Excluded Inventory Indebtedness in
connection with each determination of Consolidated Funded Indebtedness, (ii) the
aggregate amount of Excluded Inventory Indebtedness on any day shall not exceed
the value of inventory then owned by the Borrower or any Subsidiary on such day
which is held in storage at the Bammel reservoir for sale and delivery in the
ordinary course of business and with respect to which the price has been hedged
to substantially eliminate price risk in compliance with the Risk Management
Policy, the value of such inventory determined based on the price as so hedged
and any margin calls relating to such hedges, and (iii) the aggregate amount of
Excluded Inventory Indebtedness on any day shall not exceed $400,000,000.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits and similar Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to Laws in effect on the date on which (i) such Lender becomes a party
hereto (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 20, 2007, among Borrower, Wells Fargo Bank, National
Association (f/k/a Wachovia Bank, National Association), as Administrative
Agent, LC Issuer and Swingline

 

12



--------------------------------------------------------------------------------

Lender, Bank of America, N.A., as Syndication Agent, BNP Paribas, JPMorgan Chase
Bank, N.A. and The Royal Bank of Scotland plc, as Co-Documentation Agents, the
other agents named therein and a syndicate of lenders party thereto.

“Existing Letters of Credit” means the Letters of Credit (as defined in the
Existing Credit Agreement) issued and outstanding under the Existing Credit
Agreement and which shall remain issued and outstanding for purposes of this
Agreement.

“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of  1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means, collectively, (a) the letter agreement, dated September 12,
2011, among the Borrower, the Administrative Agent and the Arrangers, (b) the
letter agreement, dated September 12, 2011, between the Borrower and the
Administrative Agent, and (c) the letter agreement, dated September 12, 2011,
among the Borrower and the LC Issuers.

“Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last day
of March, June, September or December.

“Fiscal Year” means a fiscal year of the Borrower ending on December 31.

“Fitch” means Fitch, Inc., or its successor.

“Fixed Period Eurodollar Loan” means a Loan or portion of a Loan that bears
interest at a rate based on the Fixed Period Eurodollar Rate.

“Fixed Period Eurodollar Rate” means:

(a) for any Interest Period with respect to any Eurodollar Loan, (a) the rate
per annum appearing on Reuters Screen LIBO page (or any successor or substitute
page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period for a maturity comparable to such Interest
Period; and (b) if the rate specified in clause (a) of this definition does not
so appear on Reuters Screen LIBO page (or any successor or substitute page), the
average of the interest rates per annum at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London offices of Wells Fargo Bank, National Association in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; and

 

13



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
(a) the rate per annum appearing on Reuters Screen LIBO page (or any successor
or substitute page) as the London interbank offered rate for deposits in dollars
at approximately 11:00 a.m., London time, on such date for a term of one month
commencing on that day; and (b) if the rate specified in clause (a) of this
definition does not so appear on Reuters Screen LIBO page (or any successor or
substitute page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a maturity equal to one month are offered by the
principal London offices of Wells Fargo Bank, National Association in
immediately available funds in the London interbank market at the date and time
of determination.

“Florida Gas” means Florida Gas Transmission Company LLC, a Delaware limited
liability company.

“Foreign Lender” means any Lender or LC Issuer that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements

 

14



--------------------------------------------------------------------------------

of the Financial Accounting Standards Board (or any generally recognized
successor) and which, in the case of the Borrower and its Consolidated
Subsidiaries, are applied for all periods after the date hereof in a manner
consistent with the manner in which such principles and practices were applied
to the Initial Financial Statements. If any change in any such accounting
principle or practice is required in order for such principle or practice to
continue as a generally accepted accounting principle or practice, all reports
and financial statements required hereunder with respect to the Borrower or with
respect to the Borrower and its Consolidated Subsidiaries may be prepared in
accordance with such change, but all calculations and determinations to be made
hereunder may be made in accordance with such change only after notice of such
change is given to each Lender, and the Borrower and Majority Lenders agree to
such change insofar as it affects the accounting of the Borrower or of the
Borrower and its Consolidated Subsidiaries.

“General Partner” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case, so long as such Person is the sole general partner of
the Borrower and a wholly-owned Subsidiary of the GP Owner.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GP Owner” means Energy Transfer Equity, L.P., and any successor by merger,
consolidation or reincorporation

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary

 

15



--------------------------------------------------------------------------------

obligation, or portion thereof, in respect of which such Guarantee is made, or
(ii) if not stated or determinable or if such Guarantee by its terms is limited
to less than the full amount of such primary obligation, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith or the amount to which such Guarantee is limited. The term
“Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued either by the Borrower or by wholly owned special
purpose entities that are Subsidiaries.

“Increase Effective Date” has the meaning given to such term in Section 2.17(a).

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Equity Interests of such Person, (h) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights)

 

16



--------------------------------------------------------------------------------

owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 8.01(g)
only, all obligations of such Person in respect of Hedging Contracts.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” or “Indemnitees” has the meaning given to such term in
Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Financial Statements” means (i) the audited Consolidated annual
financial statements of the Borrower as of December 31, 2010 and (ii) the
unaudited interim Consolidated quarterly financial statements of the Borrower as
of June 30, 2011.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter and the Maturity Date; and (c) as to any
Daily Floating Eurodollar Loan, the last Business Day of each calendar month.

“Interest Period” means, (a) as to each Fixed Period Eurodollar Loan, the period
commencing on the date such Fixed Period Eurodollar Loan is disbursed or
converted to or continued as a Fixed Period Eurodollar Loan and ending on the
date one, two, three or six months thereafter (or nine or twelve months
thereafter, or less than one month, in either case if consented to by all the
Lenders), as selected by the Borrower in its Loan Notice, or (b) as to any Daily
Floating Eurodollar Loan, the period commencing on the date such Daily Floating
Eurodollar Loan commences and ending on the date one month thereafter; provided
that: (i) any Interest Period applicable to a Fixed Period Eurodollar Loan that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period applicable to a Daily Floating Eurodollar
Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day; (iii) any Interest Period
pertaining to a Fixed Period Eurodollar Loan or a Daily Floating Eurodollar Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and (vi) no Interest Period shall extend
beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation

 

17



--------------------------------------------------------------------------------

or interest in, another Person, including any partnership or Joint Venture
Interest in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash Distributions or proceeds received from such
Investment, whether as earnings or as a return of capital, in an aggregate
amount up to but not in excess of the amount of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Laws &
Practice, Inc. (or such later version thereof as may be in effect ant the time
of issuance).

“Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by
the LC Issuer and the Borrower (or any Subsidiary) or in favor of the LC Issuer
and relating to any such Letter of Credit.

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person incorporated or otherwise formed pursuant to the laws of
the United States or Canada or any state or province thereof or the District of
Columbia, held directly or indirectly by the Borrower, that will not be a
Subsidiary or Unrestricted Subsidiary after giving effect to such acquisition or
Investment.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the LC
Issuer.

“LC Conditions” has the meaning given to such term in Section 2.07(g).

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Issuer” means each of Wells Fargo Bank, National Association and Bank of
America, N.A. in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder, and one or more other Lenders
selected by the Borrower who agree to act as an issuer of Letters of Credit and
are approved by Administrative Agent in its reasonable discretion. As used
herein, the term “LC Issuer” shall mean “each LC Issuer” or “the applicable LC
Issuer,” as the context may require.

 

18



--------------------------------------------------------------------------------

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Matured LC Obligations. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the end of the Commitment Period (or if such day is not a Business Day,
the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.12(c).

“Letter of Credit Sublimit” means an amount equal to $500,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) Consolidated EBITDA for the specified
four Fiscal Quarter period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.19 of this Agreement, the Fee Letters, and all other
agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

 

19



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit C.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including the Revolving Credit Loans and the Swingline Loans.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Facility Usage (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations and Swingline Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Facility Usage held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on (i) the results of operations, business, financial condition
or assets of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
ability of the Borrower to perform its obligations under this Agreement and the
Notes, or (iii) the legality, validity, binding effect or enforceability of this
Agreement or the Notes.

“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person with multi-year customer contracts, the
aggregate capital cost of which is reasonably expected by the Borrower to exceed
$30,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project of a Person:

(A) prior to the Commercial Operation Date of a Material Project (and including
the Fiscal Quarter in which such Commercial Operation Date occurs) a percentage
(based on the then-current completion percentage of such Material Project) of an
amount determined by the Borrower (and approved by the Administrative Agent) as
the projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period (except, in the case of the projects referenced on
Schedule 2 hereto, an annualized amount for the periods described on such
schedule shall be used and except, in the case of any other project, an
annualized amount for such other period as may be proposed by the Borrower and
approved by Majority Lenders shall be used) following the scheduled Commercial
Operation Date of such Material Project (such amount to be determined based on
customer contracts relating to such Material Project, the creditworthiness of
the other parties to such contracts, projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date and other
factors deemed appropriate by the Administrative Agent) which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the Fiscal Quarter
in which construction or expansion of such Material Project commences and for
each Fiscal Quarter thereafter until the Commercial Operation Date of such
Material Project (including the Fiscal Quarter in which such Commercial

 

20



--------------------------------------------------------------------------------

Operation Date occurs, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full Fiscal Quarter period following such Commercial Operation Date, may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such Fiscal
Quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 20 days (or such shorter time period as may be agreed by the
Administrative Agent) prior to the delivery of a certificate required by the
terms and provisions of Section 6.01(b) if Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.10,
the Borrower shall have delivered to the Administrative Agent a proposed
determination of Material Project EBITDA Adjustments setting forth (i) the
scheduled Commercial Operation Date for such Material Project and
(ii) projections of Consolidated EBITDA attributable to such Material Project,
along with a reasonably detailed explanation of the basis therefor, and

(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld or delayed) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent; and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).

“Material Subsidiary” means any Subsidiary that is a “significant subsidiary” as
defined in Article I, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as amended, as such regulation is in effect on any date
of determination.

 

21



--------------------------------------------------------------------------------

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any LC
Application, to the extent the same have not been repaid to LC Issuer (with the
proceeds of Loans or otherwise).

“Maturity Date” means October 27, 2016, as may be extended pursuant to
Section 2.18.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the LC Issuer and the Swingline Lender with
respect to Letters of Credit or Swingline Loans issued and outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent, the LC
Issuer and the Swingline Lender in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“New Lenders” has the meaning given to such term in Section 2.17(a).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any of the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any of the Borrower
thereof of any proceeding under any Debtor Relief Laws naming it as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

22



--------------------------------------------------------------------------------

“Performance Guaranties” means, collectively, guaranties by the Borrower of
obligations of any Unrestricted Subsidiary (but not of Indebtedness of any
Unrestricted Subsidiary) not to exceed in the aggregate amount outstanding of
$100,000,000 at any time.

“Permitted Investors” has the meaning given to such term in the definition of
“Change of Control.”

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether or not
secured, other than Indebtedness permitted under subsections (a) through (f) of
Section 7.01 and (ii) Indebtedness of the Borrower or any Subsidiary secured by
Liens on property of the Borrower or any Subsidiary, other than Liens permitted
under subsections (a) through (n) of Section 7.02, not to exceed at any one time
outstanding in the aggregate under clause (i) and (ii), but without duplication,
an aggregate principal amount equal to 20% of Consolidated Net Tangible Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in Charlotte, North Carolina. Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Propane Contingent Residual Support Agreement” means a contingent residual
support agreement substantially on the terms described in Annex H to the Propane
Contribution Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Propane Contribution” means the contribution by the Borrower and its
Subsidiaries of certain equity interests in Heritage Operating L.P., a Delaware
limited partnership, Heritage GP, LLC, a Delaware limited liability company,
Titan Energy Partners, L.P., a Delaware limited partnership and Titan GP,
L.L.C., a Delaware limited liability company, to AmeriGas and any other
transaction contemplated by the Propane Contribution Documents.

“Propane Contribution Agreement” means that certain Contribution and Redemption
Agreement, dated as of October 15, 2011, by and among the Borrower, the General
Partner, Heritage ETC, L.P. and AmeriGas, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Propane Contribution Documents” means the Propane Contribution Agreement and
all schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
together with all bills of sale, assignments, agreements, instruments and other
documents executed, made or delivered by any Person in connection with the
Propane Contribution.

 

23



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
long-term debt of the Borrower.

“Rating Agency” means Fitch, S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the LC
Issuer, as applicable.

“Register” has the meaning given to such term in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such entity and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such entity.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01.

“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date of this Agreement as amended from time to time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc., or its successor.

“Specified Acquisition” means an acquisition of assets, Equity Interests,
operating lines or divisions by the Borrower, a Subsidiary, an Unrestricted
Subsidiary or a joint venture for a purchase price of not less than
$100,000,000.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date designated by the
Borrower as the termination date of such Specified Acquisition Period, or
(c) the Quarterly Testing Date on which the Borrower is in compliance with
Section 7.10 as such compliance is determined as if such period was not a
Specified Acquisition Period; provided, in the event the Leverage Ratio exceeds
5.00 to 1.00 as of the end of any Fiscal Quarter in which a Specified
Acquisition has occurred, the Borrower shall be deemed to have so elected a
Specified Acquisition Period with respect thereto on such last day of such
Fiscal Quarter, and provided,

 

24



--------------------------------------------------------------------------------

further, following the election (or deemed election) of a Specified Acquisition
Period, the Borrower may not elect (or be deemed to have elected) a subsequent
Specified Acquisition Period unless, at the time of such subsequent election,
the Leverage Ratio does not exceed 5.00 to 1.00; and provided further with
respect to a Specified Acquisition by an Unrestricted Subsidiary or a joint
venture, a Specified Acquisition Period may be elected by the Borrower (or may
be deemed elected by the Borrower) only if the consideration for such Specified
Acquisition is raised by the Borrower or a Subsidiary. Only one Specified
Acquisition Period may be elected (or deemed elected) with respect to any
particular Specified Acquisition.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.

“Swingline Lender” means Wells Fargo Bank, National Association.

“Swingline Loan” means a Loan made pursuant to Section 2.02.

“Swingline Sublimit” means an amount equal to the lesser of (a) $300,000,000 and
(b) the Aggregate Commitments. The Swingline Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

 

25



--------------------------------------------------------------------------------

“TWP” means Transwestern Pipeline Company, LLC, a Delaware limited liability
company, or the corporate, partnership or limited liability successor thereto.

“TWP Note Purchase Agreements” means collectively, (a) the Note Purchase
Agreement dated as of November 17, 2004, among TWP and the purchasers named
therein, as amended and supplemented, (b) the Note Purchase Agreement dated as
of May 24, 2007, among TWP and the purchasers named therein, as amended and
supplemented, and (c) the Note Purchase Agreement dated as of December 9, 2009,
among TWP and the purchasers named therein, as amended and supplemented.

“Type” means, (a) with respect to a Revolving Credit Loan, its character as a
Base Rate Loan or a Fixed Period Eurodollar Loan, and (b) with respect to a
Swing Line Loan, its character as a Base Rate Loan or a Daily Floating
Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiaries” means any subsidiary of the Borrower which is
designated as an Unrestricted Subsidiary pursuant to Section 6.09.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (g) of Section 3.01.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

“Withholding Agent” means the Borrower and the Administrative Agent.

 

26



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect any
provision set forth in any Loan Document, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith

 

27



--------------------------------------------------------------------------------

to amend such provision to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such provision shall continue to be interpreted in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a reconciliation between
calculations of any applicable ratio or requirement made before and after giving
effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions hereof, each Lender agrees to
make Revolving Credit Loans (“Revolving Credit Loans”) to the Borrower upon the
Borrower’s request from time to time during the Commitment Period, provided that
(a) subject to Sections 3.03, 3.04 and 3.06, all Lenders are requested to make
Revolving Credit Loans of the same Type in accordance with their respective
Applicable Percentages and as part of the same Borrowing, and (b) after giving
effect to such Revolving Credit Loans, the Facility Usage does not exceed the
Aggregate Commitments, and the Loans of any Lender plus such Lender’s Applicable
Percentage of all LC Obligations does not exceed such Lender’s Commitment. The
aggregate amount of all Revolving Credit Loans that are Base Rate Loans in any
Borrowing must be equal to $5,000,000 or any higher integral multiple of
$1,000,000. The aggregate amount of all Eurodollar Loans in any Borrowing must
be equal to $5,000,000 or any higher integral multiple of $1,000,000. The
Borrower may have no more than twelve (12) Borrowings of Eurodollar Loans
outstanding at any time. Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay, and reborrow under this Section 2.01.

2.02 Swingline Loans.

(a) Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Commitment

 

28



--------------------------------------------------------------------------------

Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swingline Sublimit, notwithstanding the fact that such Swingline Loans,
when aggregated with the Applicable Percentage of the outstanding amount of
Loans and LC Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Commitment; provided, that after giving effect to
any amount requested, (i) the aggregate principal amount of all outstanding
Swingline Loans does not exceed the Aggregate Commitments, and (ii) the
aggregate outstanding amount of the Loans of any Lender, plus such Lender’s
Applicable Percentage of the outstanding amount of all LC Obligations, plus such
Lender’s Applicable Percentage of the outstanding amount of all Swingline Loans
does not exceed such Lender’s Commitment; provided further that the Swingline
Lender will not make a Swingline Loan from and after the date which is one
(1) day after it has received written notice from the Borrower or any Lender
that one or more of the applicable conditions to Credit Extensions specified in
Section 4.02 is not then satisfied until such conditions are satisfied or waived
in accordance with the provisions of this Agreement (and the Swingline Lender
shall be entitled to conclusively rely on any such notice and shall have no
obligation to independently investigate the accuracy of such notice and shall
have no liability to the Borrower in respect thereof if such notice proves to be
inaccurate). The Borrower will have the option to choose whether the Swingline
Loan is (A) Base Rate Loan, or (B) a Daily Floating Eurodollar Loan. The
aggregate amount of Swingline Loans in any Borrowing shall not be subject to a
minimum amount or increment. Each Swingline Loan accruing interest at the Daily
Floating Eurodollar Rate shall continue to accrue interest as a Daily Floating
Eurodollar Loan at the end of each Interest Period applicable thereto unless and
until (x) the Borrower has given notice of conversion to a Base Rate Loan in
accordance with Section 2.04, or (y) such Swingline Loan is refunded pursuant to
Section 2.02(b).

(b) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by each Lender in accordance with its
Applicable Percentage and shall thereafter be reflected as Loans of the Lenders
on the books and records of the Administrative Agent. Each Lender shall fund its
Applicable Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its Applicable Percentage of
a Swingline Loan shall be affected by any other Lender’s failure to fund its
Applicable Percentage of a Swingline Loan, nor shall any Lender’s Applicable
Percentage be increased as a result of any such failure of any other Lender to
fund its Applicable Percentage of a Swingline Loan.

(c) The Borrower shall pay to the Swingline Lender the amount of each Swingline
Loan (unless such Swingline Loan is fully refunded by the Lenders pursuant to
Section 2.02(b)): on the earliest to occur of (i) demand by the Swingline Lender
and (ii) the Maturity Date. If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
Applicable Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.02 and which such
Event of Default has not been waived by the Majority Lenders or the Lenders, as
applicable).

 

29



--------------------------------------------------------------------------------

(d) Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans in accordance with the terms of this Section 2.02 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.02, one
of the events described in subsections (i)(i), (i)(ii) or (i)(iii) of
Section 8.01 shall have occurred, each Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided, irrevocable
and unconditional participating interest in the Swingline Loans to be refunded
in an amount equal to its Applicable Percentage of the aggregate amount of such
Swingline Loans. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation, and upon
receipt thereof, the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded). Notwithstanding the foregoing provisions of this Section 2.02(d), a
Lender shall have no obligation to refund a Swingline Loan pursuant to
Section 2.02(b) if (i) a Default shall exist at the time such refunding is
requested by the Swingline Lender, (ii) such Default had occurred and was
continuing at the time such Swingline Loan was made by the Swingline Lender and
(iii) such Lender notified the Swingline Lender in writing, not less than one
Business Day prior to the making by the Swingline Lender of such Swingline Loan,
that such Default has occurred and is continuing and that such Lender will not
refund Swingline Loans made while such Default is continuing.

2.03 Requests for New Loans. The Borrower must give to the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans to be funded by Lenders, except in the case of
Swingline Loans under a cash management arrangement as provided below. Each such
notice constitutes a “Loan Notice” hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of Base Rate Loans
and the date on which such Base Rate Loans are to be advanced, (ii) the
aggregate amount of any such Borrowing of Fixed Period Eurodollar Loans, the
date on which such Fixed Period Eurodollar Loans are to be advanced (which shall
be the first day of the Interest Period which is to apply thereto), and the
length of the applicable Interest Period, or (iii) the aggregate amount of any
such Borrowing of Swingline Loans, the date on which such Swingline Loans are to
be advanced, and whether such Swingline Loans are Base Rate Loans or Daily
Floating Eurodollar Loans; and

 

30



--------------------------------------------------------------------------------

(b) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Base Rate Loans or Swingline Loans are to be made, or
(ii) the third Business Day preceding the day on which any such Eurodollar Loans
are to be made.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice attached as Exhibit C hereto, duly completed. Each such
telephonic request shall be deemed a representation, warranty, acknowledgment
and agreement by the Borrower as to the matters which are required to be set out
in such written confirmation. Upon receipt of any such Loan Notice requesting
Revolving Credit Loans, the Administrative Agent shall give each Lender prompt
notice of the terms thereof. Upon receipt of any such Loan Notice requesting
Swingline Loans, the Administrative Agent shall give the Swingline Lender prompt
notice of the terms thereof. In the case of Revolving Credit Loans, if all
conditions precedent to such new Loans have been met, each Lender will on the
date requested promptly, and in no event later than 2:00 p.m., remit to the
Administrative Agent at the Administrative Agent’s Office the amount of such
Lender’s Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to such Loans have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower. In the case of Swingline
Loans, if all conditions precedent to such new Loans have been met, the
Swingline Lender will on the date requested promptly remit to the Administrative
Agent at the Administrative Agent’s Office the amount of such Swingline Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Swingline Loan have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower. Revolving Credit Loans to be
made for the purpose of refunding Swingline Loans shall be made by the Lenders
as provided in Section 2.02(b). The Borrower may maintain with the Swingline
Lender operating accounts with a cash management arrangement for the automatic
funding and repayment of Swingline Loans according to cash needs or excess cash
existing in the operating accounts at the end of each Business Day. No request
to the Administrative Agent by the Borrower is required for the funding or
repayment of Swingline Loans in connection with such arrangement; provided,
however, the Borrower must notify the Swingline Lender and the Administrative
Agent immediately on any Business Day if one or more of the applicable
conditions specified in Article IV is not then satisfied and instruct the
Swingline Lender not to fund Swingline Loans under such arrangement until the
Borrower has notified the Swingline Lender and the Administrative Agent that all
applicable conditions specified in Article IV are satisfied.

2.04 Continuations and Conversions of Existing Loans. The Borrower may make the
following elections with respect to Revolving Credit Loans already outstanding:
to Convert, in whole or in part, Base Rate Loans to Eurodollar Loans, to
Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on the last
day of the Interest Period applicable thereto, and to Continue, in whole or in
part, Eurodollar Loans beyond the expiration of such Interest Period by
designating a new Interest Period to take effect at the time of such expiration.
In making such elections, the Borrower may combine existing Revolving Credit
Loans made pursuant to separate Borrowings into one new Borrowing or divide
existing Revolving Credit Loans made pursuant to one Borrowing into separate new
Borrowings, provided, that (i) the Borrower may have no more than twelve
(12) Borrowings of Eurodollar Loans outstanding at

 

31



--------------------------------------------------------------------------------

any time, (ii) the aggregate amount of all Base Rate Loans in any Borrowing must
be equal to $1,000,000 or any higher integral multiple of $500,000, and
(iii) the aggregate amount of all Eurodollar Loans in any Borrowing must be
equal to $5,000,000 or any higher integral multiple of $1,000,000. To make any
such election, the Borrower must give to the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to Base Rate Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Event of Default, the
Borrower may not make any election to Convert existing Loans into Eurodollar
Loans or Continue existing Loans as Eurodollar Loans beyond the expiration of
their respective and corresponding Interest Period then in effect without the
consent of the Majority Lenders. If (due to the existence of an Event of Default
or for any other reason) the Borrower fails to timely and properly give any Loan
Notice with respect to a Borrowing of existing Fixed Period Eurodollar Loans at
least three days prior to the end of the Interest Period applicable thereto,
such Fixed Period Eurodollar Loans, to the extent not prepaid at the end of such
Interest Period, shall automatically be Converted into Base Rate Loans at the
end of such Interest Period. No new funds shall be repaid by the Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate, Interest Period
or Type applicable to already outstanding Loans.

2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) to
refinance the Existing Credit Agreement, (b) for working capital purposes,
(c) for purchases of common Equity Interests of the Borrower or other
Distributions, (d) for acquisitions of assets or Equity Interests otherwise
permitted under the terms of this Agreement and (e) for general

 

32



--------------------------------------------------------------------------------

business purposes. The Letters of Credit shall be used for general business
purposes of the Borrower and its Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the FRB, including Regulations T, U and
X. The Borrower represents and warrants that the Borrower is not engaged
principally, or as one of the Borrower’s important activities, in the business
of extending credit to others for the purpose of purchasing or carrying such
margin stock.

2.06 Prepayments of Loans. The Borrower may, upon three Business Days’ notice to
the Administrative Agent (which notice shall be irrevocable except that such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or the receipt of the proceeds from the incurrence of other
Indebtedness or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied, and the Administrative Agent will
promptly give notice to the other Lenders), from time to time and without
premium or penalty (other than Eurodollar Loan breakage costs, if any, pursuant
to Section 3.05) prepay the Loans, in whole or in part, so long as the aggregate
amounts of all partial prepayments of principal on the Loans equals $5,000,000
or any higher integral multiple of $1,000,000. Each prepayment of principal
under this section shall be accompanied by all interest then accrued and unpaid
on the principal so prepaid. Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

2.07 Letters of Credit. Subject to the terms and conditions hereof, during the
Commitment Period the Borrower may request LC Issuer to issue, amend, or extend
the expiration date of, one or more Letters of Credit for the account of the
Borrower or any or its Subsidiaries, provided that:

(a) after taking such Letter of Credit into account, (i) the Facility Usage does
not exceed the Aggregate Commitments at such time, (ii) the aggregate
outstanding amount of the Loans of any Lender, plus such Lender’s Applicable
Percentage of the outstanding amount of all LC Obligations, plus such Lender’s
Applicable Percentage of the outstanding amount of all Swingline Loans does not
exceed such Lender’s Commitment, and (iii) the outstanding amount of the LC
Obligations does not exceed the Letter of Credit Sublimit;

(b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic extensions of such expiration date (such Letter of Credit
an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter, and (ii) the Letter of Credit Expiration Date;

(c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;

(d) such Letter of Credit is in form and upon terms as shall be acceptable to LC
Issuer in its sole and absolute discretion;

 

33



--------------------------------------------------------------------------------

(e) no Lender is at the time of such request a Defaulting Lender or, if a
Defaulting Lender then exists, the LC Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the LC Issuer (in its
sole discretion) with the Borrower or such Lender to eliminate the LC Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Obligations as to which the LC Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion; and

(f) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

(g) LC Issuer will honor any such request if the foregoing conditions
(a) through (f) (the “LC Conditions”) have been met as of the date of issuance,
amendment, or extension of such Letter of Credit.

2.08 Requesting Letters of Credit. The Borrower must make written application
for any Letter of Credit at least three Business Days (or such shorter period as
may be agreed upon by the LC Issuer) before the date on which the Borrower
desires for LC Issuer to issue such Letter of Credit. By making any such written
application, unless otherwise expressly stated therein, the Borrower shall be
deemed to have represented and warranted that the LC Conditions will be met as
of the date of issuance of such Letter of Credit. Each such written application
for a Letter of Credit must be made in the form of a LC Application
appropriately completed and signed by a Responsible Officer of the Borrower. In
the case of a request for an initial issuance of a Letter of Credit, such LC
Application shall specify in form and detail satisfactory to the LC Issuer:
(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (ii) the amount thereof; (iii) the expiry date thereof;
(iv) the name and address of the beneficiary thereof; (v) the documents to be
presented by such beneficiary in case of any drawing thereunder; (vi) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) the purpose and nature of the requested Letter of
Credit; and (viii) such other matters as the LC Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such LC
Application shall specify in form and detail satisfactory to the LC Issuer
(i) the Letter of Credit to be amended; (ii) the proposed date of amendment
thereof (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the LC Issuer may require.
Additionally, the Borrower shall furnish to the LC Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the LC
Issuer or the Administrative Agent may require. If all LC Conditions for a
Letter of Credit have been met on any Business Day before 11:00 a.m., LC Issuer
will issue such Letter of Credit on the same Business Day at LC Issuer’s Lending
Office. If the LC Conditions are met on any Business Day on or after 11:00 a.m.,
LC Issuer will issue such Letter of Credit on the next succeeding Business Day
at LC Issuer’s Lending Office. If any provisions of any LC Application conflict
with any provisions of this Agreement, the provisions of this Agreement shall
govern and control. Unless otherwise directed by the LC Issuer, the Borrower
shall not be required to make a specific request to the LC Issuer for any
extension of an Auto-Extension Letter of Credit. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the LC Issuer to permit the

 

34



--------------------------------------------------------------------------------

extension of such Letter of Credit at any time to an expiry date not later than
five Business Days prior to the end of the Commitment Period; provided, however,
that the LC Issuer shall not permit any such extension if (A) the LC Issuer has
determined that it would not be permitted at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) from the
Administrative Agent, any Lender or the Borrower on or before the day that is
five Business Days before the last day in which notice of non-extension for such
Letter of Credit may be given that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and directing the LC Issuer not
to permit such extension.

2.09 Reimbursement and Participations.

(a) Reimbursement. Each Matured LC Obligation shall constitute a loan by LC
Issuer to the Borrower. The Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Base Rate plus the Applicable Margin
for Base Rate Loans to and including the second Business Day after the Matured
LC Obligation is incurred, subject to Section 2.09(b), and (ii) at the Default
Rate applicable to Base Rate Loans on each day thereafter.

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Lenders make Loans to the Borrower in the amount of
such draft or demand, which Loans shall be made concurrently with LC Issuer’s
payment of such draft or demand and shall be immediately used by LC Issuer to
repay the amount of the resulting Matured LC Obligation. Such deemed request by
the Borrower shall be made in compliance with all of the provisions hereof,
provided that for the purposes of the first sentence of Section 2.01, the amount
of such Loans shall be considered, but the amount of the Matured LC Obligation
to be concurrently paid by such Loans shall not be considered.

(c) Participation by Lenders. LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and – to induce LC Issuer to issue Letters of Credit
hereunder – each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk an undivided interest equal to
such Lender’s Applicable Percentage of LC Issuer’s obligations and rights under
each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder. Each Lender unconditionally and
irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid under
any Letter of Credit for which LC Issuer is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement and the related LC
Application (including any reimbursement by means of concurrent Loans or by the
application of Cash Collateral), such Lender shall (in all circumstances and
without set-off or counterclaim) pay to LC Issuer on demand, in immediately
available funds at LC Issuer’s Lending Office, such Lender’s Applicable
Percentage of such Matured LC Obligation (or any portion thereof which has not
been reimbursed by the Borrower). Each Lender’s obligation to pay LC Issuer
pursuant to the terms of this subsection is irrevocable and unconditional. If
any amount required to be paid by any Lender to LC Issuer pursuant to this
subsection is paid by such Lender to LC Issuer within three Business Days after
the date such payment is due, LC

 

35



--------------------------------------------------------------------------------

Issuer shall in addition to such amount be entitled to recover from such Lender,
on demand, interest thereon calculated from such due date at the Federal Funds
Rate. If any amount required to be paid by any Lender to LC Issuer pursuant to
this subsection is not paid by such Lender to LC Issuer within three Business
Days after the date such payment is due, LC Issuer shall in addition to such
amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Base Rate.

(d) Distributions to Participants. Whenever LC Issuer has in accordance with
this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if LC Issuer thereafter receives any
payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of Cash Collateral or
otherwise, and excluding only interest for any period prior to LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by LC Issuer; provided, however, that if any such payment received
by LC Issuer must thereafter be returned by LC Issuer, such Lender shall return
to LC Issuer the portion thereof which LC Issuer has previously distributed to
it.

(e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by LC Issuer to the Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

(f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the LC Issuer under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the LC Issuer, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the LC Issuer; provided that the foregoing shall
not be construed to excuse the LC Issuer from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the LC Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly

 

36



--------------------------------------------------------------------------------

agree that, in the absence of gross negligence or willful misconduct on the part
of the LC Issuer (as finally determined by a court of competent jurisdiction),
the LC Issuer shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

2.10 No Duty to Inquire.

(a) Drafts and Demands. LC Issuer is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. The Borrower releases LC Issuer and each Lender from,
and agrees to hold LC Issuer and each Lender harmless and indemnified against,
any liability or claim in connection with or arising out of the subject matter
of this section, which indemnity shall apply whether or not any such liability
or claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any LC Issuer or Lender, provided only
that no LC Issuer or Lender shall be entitled to indemnification for that
portion, if any, of any liability or claim which is proximately caused by its
own individual gross negligence or willful misconduct, as determined in a final
judgment.

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of the Borrower, or if the amount of any
Letter of Credit is increased or decreased at the request of the Borrower, this
Agreement shall be binding upon the Borrower and all of its Subsidiaries with
respect to such Letter of Credit as so extended, increased, decreased or
otherwise modified, with respect to drafts and property covered thereby, and
with respect to any action taken by LC Issuer, LC Issuer’s correspondents, or
any Lender in accordance with such extension, increase, decrease or other
modification.

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, LC Issuer shall have no duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer
be charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and the Borrower releases LC Issuer and each Lender
from, and agrees to hold LC Issuer and each Lender harmless and indemnified
against, any liability or

 

37



--------------------------------------------------------------------------------

claim in connection with or arising out of the foregoing, which indemnity shall
apply whether or not any such liability or claim is in any way or to any extent
caused, in whole or in part, by any negligent act or omission of any kind by any
LC Issuer or Lender, provided only that neither LC Issuer nor any Lender shall
be entitled to indemnification for that portion, if any, of any liability or
claim which is proximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.

2.11 Reserved.

2.12 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) each Base Rate Loan
shall bear interest on each day outstanding at the Base Rate plus the Applicable
Rate for Base Rate Loans in effect on such day, (ii) each Fixed Period
Eurodollar Loan shall bear interest on each day during the related Interest
Period at the related Fixed Period Eurodollar Rate plus the Applicable Rate for
Eurodollar Loans in effect on such day, and (iii) each Swingline Loan shall bear
interest on each day outstanding at (A) the Base Rate plus the Applicable Rate
for Base Rate Loans in effect on such day or (B) the Daily Floating Eurodollar
Rate plus the Applicable Rate for Eurodollar Loans in effect on such day, as
applicable. During a Default Rate Period, the portion of all Loans and other
Obligations that are then overdue shall bear interest on each day outstanding at
the applicable Default Rate. The interest rate shall change whenever the
applicable Base Rate, the Fixed Period Eurodollar Rate, the Daily Floating
Eurodollar Rate or the Applicable Rate for Base Rate Loans or Eurodollar Loans
changes. In no event shall the interest rate on any Loan exceed the Maximum
Rate.

(b) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
the Borrower will pay to the Administrative Agent for the account of each Lender
a commitment fee determined on a daily basis equal to the Applicable Rate for
commitment fees in effect on such day times such Lender’s Applicable Percentage
of the unused portion of the Aggregate Commitments on each day during the
Commitment Period, determined for each such day by deducting from the amount of
the Aggregate Commitments at the end of such day the Facility Usage. For the
purposes of calculating the commitment fee pursuant to this subsection (b), the
aggregate amount of outstanding Swingline Loans shall not be included in the
term Facility Usage. This commitment fee shall be due and payable in arrears on
the last day of each Fiscal Quarter and at the end of the Commitment Period.

(c) Letter of Credit Fees. In consideration of LC Issuer’s issuance of any
Letter of Credit, the Borrower agrees to pay to the Administrative Agent, for
the account of all Lenders in accordance with their respective Applicable
Percentages, a Letter of Credit fee (the “Letter of Credit Fee”) equal to the
Applicable Rate for Eurodollar Loans then in effect (or the Default Rate during
the Default Rate Period) applicable each day times the face amount of such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the LC Issuer pursuant to Section 2.07 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter

 

38



--------------------------------------------------------------------------------

of Credit pursuant to Section 2.20(a)(iv), with the balance of such fee, if any,
payable to the LC Issuer for its own account. Such fee will be calculated on the
face amount of each Letter of Credit outstanding on each day at the above
applicable rates and will be payable in arrears on the last day of each Fiscal
Quarter. In addition, the Borrower will pay a minimum administrative issuance
fee with respect to each Letter of Credit at the rate per annum specified in the
LC Issuer’s Fee Letter and such other fees and charges customarily charged by
the LC Issuer in respect of any issuance, amendment or negotiation of any Letter
of Credit in accordance with the LC Issuer’s published schedule of such charges
effective as of the date of such amendment or negotiation; such fees will be
payable to the Administrative Agent for the account of the LC Issuer in arrears
on the last day of each Fiscal Quarter.

(d) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower will pay fees to the
Administrative Agent as described in its Fee Letter.

(e) Calculations and Determinations. All calculations of interest chargeable
with respect to the Eurodollar Rate and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last) and a year
of 360 days. All calculations under the Loan Documents of interest chargeable
with respect to the Prime Rate shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate.

(f) Past Due Obligations. The Borrower hereby promises to each Lender to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.13 Evidence of Debt.

(a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business and by the Register. The Register and the accounts
or records maintained by each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender in respect of such matters and the Register, the Register shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

39



--------------------------------------------------------------------------------

(b) Letters of Credit; Swingline Loans. In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.14 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Revolving Credit Loans, to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, and (ii) with respect to Swingline Loans, to the Administrative
Agent, for the account of the Swingline Lender. Each such payment shall be made
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 3:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of each such payment with respect to
Revolving Credit Loans in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

40



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in

 

41



--------------------------------------------------------------------------------

such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in LC Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (ii) the application of Cash
Collateral provided for in Section 2.19, or (iii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in LC Obligations or Swingline Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Unrestricted Subsidiary thereof (as to which the provisions of
this Section shall apply).

The Borrower and each Subsidiary consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
entity rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such entity in the amount of
such participation.

2.16 Reductions in Commitment. The Borrower shall have the right from time to
time to permanently reduce the Aggregate Commitments, provided that (i) notice
of such reduction is given not less than two Business Days prior to such
reduction, (ii) the resulting Aggregate Commitments are not less than the
Facility Usage, and (iii) each partial reduction shall be in an amount at least
equal to $5,000,000 and in multiples of $1,000,000 in excess thereof. Such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or the receipt of the proceeds from the incurrence of other
Indebtedness or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied.

2.17 Increase in Aggregate Commitments.

(a) The Borrower shall have the option, without the consent of the Lenders, from
time to time to cause one or more increases in the Aggregate Commitments by
adding, subject to the prior approval of the Administrative Agent (such approval
not to be unreasonably withheld), to this Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more Lenders to increase their respective Commitments; provided however that:
(i) prior to and after giving effect to the increase, no Default or Event of

 

42



--------------------------------------------------------------------------------

Default shall have occurred hereunder and be continuing, (ii) no such increase
shall cause the Aggregate Commitments to exceed $3,750,000,000, (iii) no
Lender’s Commitment shall be increased without such Lender’s consent, and
(iv) such increase shall be evidenced by a commitment increase agreement in form
and substance acceptable to the Administrative Agent and executed by the
Borrower, the Administrative Agent, New Lenders, if any, and Lenders increasing
their Commitments, if any, and which shall indicate the amount and allocation of
such increase in the Aggregate Commitments and the effective date of such
increase (the “Increase Effective Date”). Each financial institution that
becomes a New Lender pursuant to this Section by the execution and delivery to
the Administrative Agent of the applicable commitment increase agreement shall
be a “Lender” for all purposes under this Agreement on the applicable Increase
Effective Date. The Borrower shall borrow and prepay Loans on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep the outstanding Loans of each
Lender ratable with such Lender’s revised Applicable Percentage after giving
effect to any nonratable increase in the Aggregate Commitments under this
Section.

(b) As a condition precedent to each increase pursuant to subsection (a) above,
the Borrower shall deliver to the Administrative Agent, to the extent requested
by the Administrative Agent, the following in form and substance satisfactory to
the Administrative Agent:

(i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date after giving effect to such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower is validly existing and in good standing in its jurisdiction of
organization; and

(iii) a favorable opinion of counsel to the Borrower, relating to such increase
agreement, addressed to the Administrative Agent and each Lender.

2.18 Extension of Maturity Date; Removal of Lenders.

(a) Subject to the remaining terms and provisions of this Section 2.18, the
Borrower shall have the option to twice extend the Maturity Date for a period of
one year (each such option shall be referred to herein as an “Extension
Option”). In connection with the Extension Option,

 

43



--------------------------------------------------------------------------------

the Borrower may, by written notice to the Administrative Agent (a “Notice of
Extension”), not later than 30 days prior to the then effective Maturity Date,
advise the Lenders that it requests an extension of the then effective Maturity
Date (such then effective Maturity Date being the “Existing Maturity Date”) by
one year, effective on the Existing Maturity Date. The Administrative Agent will
promptly, and in any event within five Business Days of the receipt of any such
Notice of Extension, notify the Lenders of the contents of each such Notice of
Extension.

(b) Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default or Default has
occurred and is continuing and no event or circumstance has occurred that has
had a Material Adverse Effect, and (B) the representations and warranties
contained in Article V are correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality) on
and as of the date Borrower provides any Notice of Extension, as though made on
and as of such date (unless any representation and warranty expressly relates to
an earlier date, in which case such representation and warranty shall be correct
as of such earlier date).

(c) In the event a Notice of Extension is given to the Administrative Agent as
provided in Section 2.18(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 15 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If the Majority Lenders so consent (the “Consenting Lenders”) to
such extension, which consent may be withheld in their sole and absolute
discretion, and any and all Lenders who have not consented (the “Non-Consenting
Lenders”) are replaced pursuant to paragraph (d) or (e) of this Section 2.18 or
repaid on or prior to the Existing Maturity Date pursuant to paragraph (f) of
this Section 2.18, the Maturity Date, and the Commitments of the Consenting
Lenders and the Nominees (as defined below) shall be automatically extended 364
calendar days from the Existing Maturity Date, effective on the Existing
Maturity Date. The Administrative Agent shall promptly notify the Borrower and
all of the Lenders of each written notice of consent given pursuant to this
Section 2.18(c).

(d) In the event the Consenting Lenders hold less than 100% of the sum of the
aggregate Facility Usage and unused Commitments, the Consenting Lenders, or any
of them, shall have the right (but not the obligation) to assume all or any
portion of the Non-Consenting Lenders’ Commitments by giving written notice to
the Borrower and the Administrative Agent of their election to do so on or
before the day that is 20 days following the date of Administrative Agent’s
receipt of the Notice of Extension, which notice shall be irrevocable and shall
constitute an undertaking to (i) assume, as of 5:00 p.m. on the Existing
Maturity Date, all or such portion of the Commitments of the Non-Consenting
Lenders, as the case may be, as may be specified in such written notice, and
(ii) purchase (without recourse) from the Non-Consenting Lenders, at 5:00 p.m.
on the Existing Maturity Date, the Facility Usage outstanding on the Existing
Maturity Date that corresponds to the portion of the Commitments to be so
assumed at a price equal to the sum of (x) the unpaid principal amount of all
Loans so purchased, plus (y) the aggregate amount, if any, previously funded by
the transferor or any participations so purchased, plus (z) all accrued

 

44



--------------------------------------------------------------------------------

and unpaid interest thereon and accrued unpaid commitment fees in respect of
such Commitments. Such Commitments and Facility Usage, or portion thereof, to be
assumed and purchased by Consenting Lenders shall be allocated by the
Administrative Agent among those Consenting Lenders who have so elected to
assume the same, such allocation to be on a pro rata basis in accordance with
the respective Commitments of such Consenting Lenders as of the Existing
Maturity Date (provided, however, in no event shall a Consenting Lender be
required to assume and purchase an amount or portion of the Commitments of and
Obligation owing to the Non-Consenting Lenders in excess of the amount which
such Consenting Lender agreed to assume and purchase pursuant to the immediately
preceding sentence) or on such other basis as such Consenting Lender shall
agree. The Administrative Agent shall promptly notify the Borrower and the other
Consenting Lenders in the event it receives any notice from a Consenting Lender
pursuant to this Section 2.18(d).

(e) Conditions to Effectiveness of Extensions. In the event that the Consenting
Lenders shall not elect as provided in Section 2.18(d) to assume and purchase
all of the Non-Consenting Lenders’ Commitments and Facility Usage, the Borrower
may designate, by written notice to the Administrative Agent and the Consenting
Lenders given on or before the day that is 25 days following the date of
Administrative Agent’s receipt of the Notice of Extension, one or more assignees
not a party to this Agreement (individually, a “Nominee” and collectively, the
“Nominees”) to assume all or any portion of the Non-Consenting Lenders’
Commitments not to be assumed by the Consenting Lenders and to purchase (without
recourse) from the Non-Consenting Lenders all Facility Usage outstanding at 5:00
p.m. on the Existing Maturity Date that corresponds to the portion of the
Commitments so to be assumed at the price specified in Section 2.18(d). Each
assumption and purchase under this Section 2.18(e) shall be effective as of 5:00
p.m. on the Existing Maturity Date when each of the following conditions has
been satisfied in a manner satisfactory to the Administrative Agent:

(i) each Nominee and the Non-Consenting Lenders have executed an Assignment and
Assumption pursuant to which such Nominee shall (A) assume in writing its share
of the obligations of the Non-Consenting Lenders hereunder, including its share
of the Commitments of the Non-Consenting Lenders and (B) agree to be bound as a
Lender by the terms of this Agreement;

(ii) each Nominee shall have completed and delivered to the Administrative Agent
an Administrative Questionnaire; and

(iii) the assignment shall otherwise comply with Section 10.06.

(f) If all of the Commitments of the Non-Consenting Lenders are not replaced on
or before the Existing Maturity Date, then, at the Borrower’s option, either
(i) all Commitments shall terminate on the Existing Maturity Date or (ii) the
Borrower shall give prompt notice of termination on the Existing Maturity Date
of the Commitments of each Non-Consenting Lender not so replaced to the
Administrative Agent, and shall fully repay on the Existing Maturity Date the
Loans (including, without limitation, all accrued and unpaid interest and unpaid
fees), if any, of such Non-Consenting Lenders, which shall reduce the aggregate
Commitments accordingly (to the extent not assumed), and the Existing Maturity
Date shall be extended in accordance with

 

45



--------------------------------------------------------------------------------

this Section 2.18 for the remaining Commitments of the Consenting Lenders;
provided, however, that the Majority Lenders have consented to such extension
pursuant to Section 2.18(c). Following the Existing Maturity Date, the
Non-Consenting Lenders shall have no further obligations under this Agreement,
including, without limitation, that such Non-Consenting Lenders shall have no
obligation to purchase participations in Letters of Credit.

2.19 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the LC Issuer (i) if the LC Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in a Matured LC
Obligation, or (ii) if, as of the Letter of Credit Expiration Date, any LC
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding LC Obligations in an amount
not less than the Minimum Collateral Amount. At any time that there shall exist
a Defaulting Lender, immediately upon the request of the Administrative Agent,
the LC Issuer or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount not less than the Minimum
Collateral Amount to cover all Fronting Exposure (after giving effect to
Section 2.20(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo, provided that
Administrative Agent may invest any Cash Collateral provided by the Borrower in
such Cash Equivalents as the Administrative Agent may choose in its sole
discretion. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the LC Issuer
and the Lenders (including the Swingline Lender), and agrees to maintain, a
first priority security interest in all such cash, Cash Equivalents, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.19 or Sections
2.02, 2.07, 2.20 or 8.02 in respect of Letters of Credit or Swingline Loans
shall be held and applied to the satisfaction of the specific LC Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

46



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.19 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the LC Issuer or Swingline Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.20 Defaulting Lenders.

(b) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the LC Issuer or Swingline Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the LC Issuer or Swingline Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the LC Issuer or Swingline
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuer or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any final and

 

47



--------------------------------------------------------------------------------

non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Matured LC Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Matured LC Obligations were
made or created at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Matured LC Obligations owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Matured LC
Obligations owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.12(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.12(c).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.02 and 2.09, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, the conditions set forth
in Section 4.02 are satisfied; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under Law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.19.

(c) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the LC Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any

 

48



--------------------------------------------------------------------------------

conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.20(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the LC Issuer shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) LC Issuer. For purposes of this Section 3.01, the term “Lender” includes the
LC Issuer.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment to a Recipient by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

49



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. Without duplication of Section 3.01(b), the
Borrower shall indemnify each Recipient, within 15 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided however, that the Borrower shall not indemnify any Recipient for any
penalties, interest and reasonable expenses arising solely from (i) such
Recipient’s failure to notify the Borrower of such Indemnified Taxes within 180
days after such Recipient has actual knowledge of such Indemnified Taxes or
(ii) such Recipient’s gross negligence or willful misconduct. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) If any Lender or the Administrative Agent is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document, such Lender or Administrative Agent shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender or Administrative Agent, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation

 

50



--------------------------------------------------------------------------------

prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender or Administrative Agent is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) if any Lender or the Administrative Agent is a U.S. Person, such Lender or
Administrative Agent shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) if any Foreign Lender or an Administrative Agent that is not a U.S. Person
is legally entitled to do so, it shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(i) in the case of a Foreign Lender or Administrative Agent claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled

 

51



--------------------------------------------------------------------------------

foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender or Administrative Agent is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender or Administrative Agent that is not a U.S. Person shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

52



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made or additional amounts paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans (the interest on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent

 

53



--------------------------------------------------------------------------------

shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the LC
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, or other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining

 

54



--------------------------------------------------------------------------------

its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the LC Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the LC Issuer or other Recipient, the
Borrower will pay to such Lender, the LC Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the LC
Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any Lending Office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the LC Issuer, to a level below that
which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or the LC Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding company for
any such reduction suffered.

(c) Certificates for Reimbursement. Any Lender or the LC Issuer that makes a
demand for additional amounts under this Section 3.04 shall deliver to the
Borrower a certificate setting forth the amount or amounts necessary to
compensate such Lender or the LC Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section 3.04, and setting
forth in reasonable detail the basis for calculating such amounts, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the LC Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual

 

55



--------------------------------------------------------------------------------

costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan or a Daily Floating Eurodollar Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan or a Daily Floating Eurodollar Loan on the date or in the
amount notified by the Borrower; or

(c) any assignment of a Fixed Period Eurodollar Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Loan made by it at the Fixed Period Eurodollar Rate for such Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such Fixed
Period Eurodollar Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the LC Issuer, or any Governmental Authority
for the account of any Lender or the LC Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the LC
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the LC Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such

 

56



--------------------------------------------------------------------------------

Lender or the LC Issuer, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or the LC Issuer, as
the case may be. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the LC Issuer in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the LC Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by the Borrower and each Lender;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificate of resolutions or other action, incumbency certificate
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in its jurisdiction of formation;

 

57



--------------------------------------------------------------------------------

(v) a favorable opinion of Latham & Watkins LLP, counsel to the Borrower, in
form and substance satisfactory to Administrative Agent, addressed to the
Administrative Agent and each Lender;

(vi) a certificate of a Responsible Officer of the Borrower either
(A) certifying that all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of the Loan Documents to which it is a party, and such
consents, licenses and approvals are in full force and effect, or (B) stating
that no such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there does not exist any pending or threatened
litigation, proceeding under any Debtor Relief Law, or other proceeding in
respect of the initial Credit Extension or that could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(viii) evidence satisfactory to it that (A) all Loans (as defined in the
Existing Credit Agreement) of the Lenders (as defined in the Existing Credit
Agreement) shall have been or shall concurrently be repaid in full, together
with any accrued interest thereon and any accrued fees payable to such Lenders
under the Existing Credit Agreement to the Closing Date, and (B) the commitments
under the Existing Credit Agreement of such Lenders shall have been or shall
concurrently be terminated; and

(ix) the Initial Financial Statements.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has executed and delivered this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

58



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. No Lender has any obligation to make
any Credit Extension (including its first), and the LC Issuer has no obligation
to make any LC Credit Extension (including its first), unless the following
conditions precedent have been satisfied:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality) on
and as of the date of such Credit Extension, both before and after giving effect
to such Credit Extension, provided, however, for purposes of this Section 4.02,
(i) to the extent that such representations and warranties specifically refer to
an earlier date, they shall be true and correct as of such earlier date,
(ii) the representations and warranties contained in Section 5.06(a) shall be
deemed to refer to the most recent financial statements furnished pursuant to
Section 6.01 and (iii) the representation and warranty contained in
Section 5.06(b) shall not need to be true and correct on any date after the date
of the initial Credit Extension; and

(b) At the time of and immediately after giving effect to such Credit Extension,
no Default shall have occurred and be continuing.

Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each Lender that:

5.01 No Default. No event has occurred and is continuing which constitutes a
Default.

5.02 Organization and Good Standing. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. The
Borrower and each Subsidiary is duly qualified, in good standing, and authorized
to do business in all other jurisdictions wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary except where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.

5.03 Authorization. The Borrower and each Subsidiary has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder.

5.04 No Conflicts or Consents. The execution and delivery by the Borrower and
each Subsidiary of the Loan Documents to which it is a party, the performance
the Borrower and each Subsidiary of its respective obligations under such Loan
Documents, and the consummation of the transactions contemplated by the various
Loan Documents, do not and will not (i) conflict with any provision of (1) any
Law, (2) the organizational documents of the Borrower, any

 

59



--------------------------------------------------------------------------------

Subsidiary or the General Partner, or (3) any material Contractual Obligation,
judgment, license, order or permit applicable to or binding upon the Borrower,
any Subsidiary or the General Partner, (ii) result in the acceleration of any
Indebtedness owed by the Borrower, any of its Subsidiaries, any of its
Unrestricted Subsidiaries or the General Partner, or (iii) result in or require
the creation of any Lien upon any assets or properties of the Borrower, any of
its Subsidiaries or the General Partner, except, in each case, with respect to
the preceding clauses (i) through (iii), as could not reasonably be expected to
have a Material Adverse Effect. Except as expressly contemplated in the Loan
Documents or disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by the Borrower or any Subsidiary of any
Loan Document or to consummate any transactions contemplated by the Loan
Documents. Neither the Borrower nor any Subsidiary is in breach of or in default
under any instrument, license or other agreement applicable to or binding upon
such entity, which breach or default has had, or could reasonably be expected to
have a Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents to
which the Borrower is a party when duly executed and delivered will be, legal,
valid and binding obligations of the Borrower enforceable in accordance with
their terms except as such enforcement may be limited by bankruptcy, insolvency
or similar Laws of general application relating to the enforcement of creditors’
rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP, subject, in the case of
unaudited financial statements, to changes resulting from normal year-end
adjustments and absence of footnotes. The Initial Financial Statements fairly
present in all material respects the Borrower’s Consolidated financial position
at the date thereof, the Consolidated results of the Borrower’s operations for
the periods thereof and the Borrower’s Consolidated cash flows for the period
thereof.

(b) Since the date of the December 31, 2010 Initial Financial Statements, no
event or circumstance has occurred that has had a Material Adverse Effect.

5.07 Taxes. The Borrower and each of its Subsidiaries has timely filed all tax
returns and reports required to have been filed and has paid all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, except to the extent that any of the foregoing
(i) is not yet due, is being in good faith contested as permitted by
Section 6.06 or (ii) could not reasonably be expected to have a Material Adverse
Effect.

5.08 Full Disclosure. No written certificate, statement or other information
(other than projections and other forward looking information and information of
a general economic or industry-specific nature), taken as a whole, delivered
herewith or heretofore by the Borrower to any Lender in connection with the
negotiation of this Agreement or in connection with any

 

60



--------------------------------------------------------------------------------

transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading as of the date made or deemed made.

5.09 Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, there are no actions,
judgments, injunctions, orders, suits or legal, equitable, arbitrative or
administrative proceedings pending or, to the knowledge of the Borrower,
threatened, by or before any Tribunal against the Borrower or any of its
Subsidiaries or against any property of the Borrower or any of its Subsidiaries.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure
Schedule: (i) no “accumulated funding deficiency” (as defined in Section 412(a)
of the Code) exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $5,000,000.

5.11 Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance with all Laws applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.12 Environmental Compliance. The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.09, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that may lead to
claim for cleanup costs, remedial work, reclamation, conservation, damage to
natural resources or personal injury or to the issuance of a stop-work order,
suspension order, control order, prevention order or clean-up order, except to
the extent that any such proceeding would not reasonably be expected to have a
Material Adverse Effect; (c) to the best of their knowledge, are not subject to
any federal, state, local or foreign review, audit or investigation which may
lead to a proceeding referred to in (b) above; (d) have no actual knowledge that
any of their predecessors in title to any of their property and assets are the
subject of any currently pending federal, state, local or foreign review, audit
or investigation which may lead to a proceeding referred to in (b) above;
(e) have not filed any notice under any applicable

 

61



--------------------------------------------------------------------------------

Environmental Laws indicating past or present treatment, storage or disposal of,
or reporting a release or Hazardous Materials into the environment where the
circumstances surrounding such notice would reasonably be expected to have a
Material Adverse Effect; and (f) possess, and are in compliance with, all
approvals, licenses, permits, consents and other authorizations which are
necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, such
authorizations would not reasonably be expected to have a Material Adverse
Effect.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) The Borrower is not an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or any Letter of Credit shall remain outstanding and shall not
have been Cash Collateralized, the Borrower covenants and agrees that:

6.01 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP and will furnish the
following statements and reports to the Administrative Agent, for distribution
to each Lender, at the Borrower’s expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (individually or
with one or more on a combined basis) and the Subsidiaries

 

62



--------------------------------------------------------------------------------

(individually or with one or more on a combined basis) for such Fiscal Year,
setting forth, in each case, in comparative form, figures for the preceding
Fiscal Year, certified by an authorized financial officer of the Borrower as
presenting fairly, in all material respects, the information contained therein,
on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall
contain a Consolidated balance sheet as of the end of such Fiscal Year and
Consolidated statements of earnings for such Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year. Such financial statements shall set forth in comparative
form the corresponding figures for the preceding fiscal year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of the
end of such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter (except in the case of
the statement of cash flows) and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments and the absence of footnotes; provided, however, that at
any time when the Borrower shall be subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Quarterly Report on Form 10-Q of the Borrower
for such Fiscal Quarter prepared in accordance with the requirements therefor
and filed with the Commission shall be deemed to satisfy the requirements of
this clause (b)(i) for any of the first three Fiscal Quarters of a Fiscal Year
and (ii) a consolidating balance sheet and a consolidating statement of
operations reflecting the consolidating information for the Borrower, the
Unrestricted Subsidiaries (individually or with one or more on a combined basis)
and the Subsidiaries (individually or with one or more on a combined basis) for
such Fiscal Quarter, setting forth, in each case, in comparative form, figures
for same period of the preceding Fiscal Year, certified by an authorized
financial officer of the Borrower as presenting fairly, in all material
respects, the information contained therein, on a basis consistent with the
Consolidated financial statements, which consolidating statement of operations
may be in summary form in detail satisfactory to the Administrative Agent. Such
financial statements shall set forth in comparative form the corresponding
figures for the same period of the preceding Fiscal Year. In addition the
Borrower will, together with each such set of financial statements and each set
of financial statements furnished under subsection (a) of this section, furnish
a Compliance Certificate, signed on behalf of the Borrower by the chief
financial officer, principal accounting officer or treasurer of the General
Partner, setting forth that such financial statements are accurate and complete
in all material respects (subject, in the case of Fiscal Quarter-end statements,
to normal year-end adjustments and the absence of footnotes), stating that he
has reviewed the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Section 7.10, and stating that no Default exists at the end of such Fiscal
Quarter or at the time of such certificate or specifying the nature and period
of existence of any such Default.

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement

 

63



--------------------------------------------------------------------------------

(without exhibits except as expressly requested by such Lender), and each
prospectus and all amendments thereto filed by the Borrower or any of its
Subsidiaries with the Commission and of all press releases and other statements
made available generally by the Borrower or any of its Subsidiaries to the
public concerning material developments; provided that the Borrower shall be
deemed to have furnished the information specified in this clause (e) above on
the date that such information is posted at the Borrower’s website on the
Internet or at such other website as notified to the Lenders.

6.02 Other Information and Inspections. The Borrower will furnish to the
Administrative Agent any information which the Administrative Agent, at the
request of any Lender, may from time to time reasonably request concerning any
representation, warranty, covenant, provision or condition of the Loan Documents
or any matter in connection with businesses and operations of the Borrower or
any of its subsidiaries. The Borrower will permit representatives appointed by
the Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal Year unless a Default has occurred and is continuing) any of the
Borrower property, including its books of account, other books and records, and
any facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and the Borrower shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees to use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to
Public Lenders and that (w) all such Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the LC Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

64



--------------------------------------------------------------------------------

6.03 Notice of Material Events. The Borrower will notify the Administrative
Agent, for distribution to the LC Issuer and each Lender, promptly, and not
later than five (5) Business Days in the case of subsection (b) below and not
later than thirty (30) days in the case of any other subsection below, after any
Responsible Officer or general counsel of the Borrower has knowledge thereof,
stating that such notice is being given pursuant to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,

(b) the occurrence of any Default,

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any Contractual Obligation of the Borrower or such
Subsidiary, if such acceleration or default has had or could reasonably be
expected to have a Material Adverse Effect,

(d) the occurrence of any Termination Event,

(e) the filing of any suit or proceeding, or the assertion in writing of a claim
against the Borrower or any Material Subsidiary or with respect to the
Borrower’s or any Material Subsidiary’s properties which could reasonably be
expected to result in liability to Borrower or such Material Subsidiary in
excess of $100,000,000;

(f) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, or (ii) any Indebtedness, to the extent, in
the case of clauses (i) and (ii), such event of default could reasonably be
expected to have a Material Adverse Effect; and

(g) any announcement of any change in a Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(b) shall describe with particularity any
all provisions of this Agreement and if, applicable, other Loan Documents, that
have been breached.

6.04 Maintenance of Properties. Except where it will not have a Material Adverse
Effect, the Borrower and each Subsidiary will (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
(b) make all necessary repairs thereto and renewals and replacements thereof,
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

65



--------------------------------------------------------------------------------

6.05 Maintenance of Existence and Qualifications. The Borrower and each
Subsidiary will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to maintain, preserve or qualify has not had, and could not
reasonably be expected to have, a Material Adverse Effect or such failure is
otherwise not prohibited by Section 7.03.

6.06 Payment of Obligations. The Borrower and each Subsidiary will pay, before
the same shall become delinquent or in default, its obligations, including tax
liabilities, except where (a) the validity or amount thereof is being contested
by the Borrower or such Subsidiary in good faith by appropriate proceedings and
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (b) the failure to make payment
pending such contest could not reasonably be expected to have a Material Adverse
Effect.

6.07 Insurance. The Borrower will maintain or cause to be maintained with
financially sound and reputable insurers which are not affiliates of the
Borrower, insurance with respect to its properties and business and the
properties and businesses of the Subsidiaries against loss or damage of the
kinds customarily insured against by companies of established reputation engaged
in the same or similar business and similarly situated, of such types and in
such amounts as are customarily carried under similar circumstances by such
other business. Such insurance may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section the Borrower or any Subsidiary may effect workers’ compensation or
similar insurance in respect of operations in any state or other jurisdiction
through any insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws.

6.08 Compliance with Law. The Borrower and each Subsidiary will comply in all
material respects with the requirements of all Laws applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law is being contested in good faith or a bona fide dispute exists with respect
thereto, or (b) the failure to comply therewith could not be reasonably expected
to have a Material Adverse Effect.

6.09 Subsidiaries and Unrestricted Subsidiaries.

(a) The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary,
provided that the Borrower may not make such designation unless at the time of
such action and after giving effect thereto, (i) none of such Unrestricted
Subsidiaries have outstanding Indebtedness, other than Indebtedness permitted
under Section 7.01, or Liens on any of their property, other than Permitted
Liens (in each case taking into account the other Indebtedness and

 

66



--------------------------------------------------------------------------------

Liens of the Borrower and its Subsidiaries), (ii) no Default or Event of Default
shall exist, (iii) all representations and warranties herein will be true and
correct in all material respects as if remade at the time of such designation,
except to the extent such representations and warranties specifically refer to
an earlier date, in which case they were true and correct in all material
respects as of such earlier date, and (iv) the Borrower has provided to the
Administrative Agent and officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions has
been satisfied.

(b) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Subsidiary, provided that
all Investments in such Subsidiary at the time of such designation shall be
treated as Investments made on the date of such designation, and provided
further that (i) such Subsidiary does not own, directly or indirectly, any
Indebtedness or Equity Interests of the Borrower or any Subsidiary, (ii) no
Default or Event of Default shall exist, (iii) all representations and
warranties herein will be true and correct in all material respects if remade at
the time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, (iv) the
Investment represented by such designation is permitted under Section 7.06 and
(v) the Borrower has provided to the Administrative Agent an officer’s
certificate in form satisfactory to the Administrative Agent to the effect that
each of the foregoing conditions have been satisfied.

(c) Neither the Borrower nor any Subsidiary shall guarantee or otherwise become
liable in respect of any Indebtedness of, grant any Lien on any of its property
(other than Equity Interests of an Unrestricted Subsidiary owned by the Borrower
or such Subsidiary) to secure any Indebtedness of or other obligation of, or
provide any other form of credit support to, any Unrestricted Subsidiary, other
than Guarantees for the benefit of Unrestricted Subsidiaries not to exceed
$50,000,000 at any one time outstanding.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or any Letter of Credit shall remain outstanding and shall not
have been Cash Collateralized, the Borrower covenants and agrees that:

7.01 Indebtedness. No Subsidiary will in any manner owe or be liable for
Indebtedness except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary owing to the Borrower or another Subsidiary;

(c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

 

67



--------------------------------------------------------------------------------

(d) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing an acquisition, merger or
consolidation by a Subsidiary;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof,
incurred prior to the time such Person becomes a Subsidiary, that is not created
in contemplation of or in connection with such Person becoming a Subsidiary and
that is not assumed or Guaranteed by any other Subsidiary; and Indebtedness
secured by a Lien on property acquired by a Subsidiary, incurred prior to the
acquisition thereof by such Subsidiary, that is not created in contemplation of
or in connection with such acquisition and that is not assumed or Guaranteed by
any other Subsidiary; and Indebtedness refinancing (but not increasing the
principal amount thereof, except by an amount equal to amounts paid for any
accrued interest, breakage, premium, fees and expenses in connection with such
refinancing) the Indebtedness described in this clause (e);

(f) Indebtedness existing on the Closing Date which is described on Schedule
7.01 and any renewals or extensions thereof (but not increasing the principal
amount thereof, except by an amount equal to amounts paid for any accrued
interest, breakage, premium, fees and expenses in connection with such
refinancing); and

(g) Permitted Priority Debt.

7.02 Limitation on Liens. Neither the Borrower nor any Subsidiary will create,
assume or permit to exist any Lien upon or with respect to any of its properties
or assets now owned or hereafter acquired, except the following Liens (to the
extent permitted by this Section, herein called “Permitted Liens”):

(a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule;

(b) Liens imposed by any Governmental Authority for Taxes, assessments or
charges not yet delinquent or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, for which adequate reserves
are maintained on the books of the Borrower or any Subsidiary in accordance with
GAAP;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of the Borrower or any Subsidiary in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;

 

68



--------------------------------------------------------------------------------

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;

(g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(h) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of the Borrower
or any Subsidiary or the use thereof or the rights and interests of the Borrower
or any Subsidiary therein, in any manner under any and all Laws;

(i) rights reserved to the grantors of any properties of the Borrower or any
Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;

(j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;

(k) statutory Liens in respect of payables;

(l) Liens securing Indebtedness permitted by Section 7.01(e) or other
obligations of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, (ii) such Lien shall
not apply to any other property of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and Indebtedness refinancing such obligations (but no increase to the principal
amount thereof, except by an amount equal to amounts paid for any accrued
interest, breakage, premium, fees and expenses in connection with such
refinancing);

(m) Liens on cash margin collateral or securities securing Hedging Contracts;

 

69



--------------------------------------------------------------------------------

(n) Liens in respect of operating leases covering only the property subject
thereto;

(o) Liens on Equity Interests of Unrestricted Subsidiaries or joint ventures
securing Indebtedness of such Unrestricted Subsidiary or joint venture;

(p) Liens securing Obligations; and

(q) Liens in respect of Permitted Priority Debt.

7.03 Fundamental Changes. The Borrower will not, and will not permit any
Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of related
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock of or other equity interest in any of the Material Subsidiaries
(in each case, whether now owned or hereafter acquired), except that if at the
time thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing:

(a) (i) any Subsidiary may merge or consolidate with the Borrower or any other
Subsidiary in a transaction in which, if the Borrower is a party, the Borrower
is the surviving or resultant entity, and otherwise, a Subsidiary is the
surviving or resultant entity, or (ii) the Borrower or any Subsidiary may merge
or consolidate with another Person so long as, if the Borrower is a party, the
Borrower is the surviving or resultant entity, and otherwise, a Subsidiary is
the surviving or resultant entity, or (iii) any Subsidiary may sell, transfer,
lease or otherwise dispose of all or any portion of its assets to the Borrower
or to another Subsidiary; provided, however, that in no event specified in this
clause (a) shall any such merger, consolidation, sale, transfer, lease or other
disposition, whether or not otherwise permitted by this Section 7.03, have the
effect of releasing the Borrower from any of its obligations or liabilities
under this Agreement;

(b) the Borrower or any Material Subsidiary may sell, transfer, lease or
otherwise dispose of any assets (each, an “Asset Disposition”) or, in the case
of a Material Subsidiary, merge or consolidate with any other Person where such
Material Subsidiary is not the surviving person (an “Other Transaction”) if the
sum of (i) the value, on the Reference Date with respect thereto, of the assets
subject to such Asset Disposition or represented by stock or equity interests
subject to such Other Transaction, plus (ii) the values, on the respective
Reference Dates with respect thereto, of any and all other assets subject to
Asset Dispositions or represented by stock or equity interests subject to Other
Transactions whose Reference Dates occurred during the same Test Period as the
Reference Date of the Asset Disposition or Other Transaction referred to in the
preceding clause (i) did not exceed Consolidated EBITDA for such Test Period.
For purposes of the next preceding sentence (x) the term “Reference Date”, with
respect to any Asset Disposition or Other Transaction, shall mean the date of
the closing (or the first closing, if more than one) of such Asset Disposition
or Other Transaction; and (y) the term “Test Period” shall mean, as at the
Reference Date with respect to any Asset Disposition or Other Transaction
referred to in clause (i) of such sentence, the period consisting of the four
full fiscal quarters then most recently ended in respect of which financial
statements shall have been delivered pursuant to Section 5.01(a) or (b), as the
case may be; and

 

70



--------------------------------------------------------------------------------

(c) the Borrower and its Subsidiaries may consummate the Propane Contribution.

7.04 Reserved.

7.05 Distributions. During the existence of a Default under Section 8.01(b) or
(i) or of any Event of Default, the Borrower will not declare, pay or make any
Distribution (in cash, property or obligations) on any interests (now or
hereafter outstanding) in the Borrower or apply any of its funds, property or
assets to the purchase of any partnership interests in the Borrower.

7.06 Investments. Neither the Borrower nor any of its Subsidiaries will purchase
or otherwise acquire the capital stock or other equity of any other Person if
(a) such purchase or other acquisition violates the Borrower’s or such
Subsidiary’s partnership or other governing agreement, and (b) after giving
effect to such purchase or other acquisition, the Borrower or such Subsidiary is
not in compliance with Section 7.07.

7.07 Change in Nature of Businesses. Neither the Borrower nor any Subsidiary
will engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or, if substantially different therefrom, not permitted by the Borrower’s
or such Subsidiary’s partnership or other governing agreement.

7.08 Transactions with Affiliates. Neither the Borrower nor any Subsidiary will
directly or indirectly engage in any material transaction or material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any of
its Affiliates except: (a) transactions among the General Partner, the Borrower
and it Subsidiaries or among the Subsidiaries, subject to the other provisions
of this Agreement, (b) transactions on terms which are no less favorable to the
Borrower or such Subsidiary than those which would have been obtainable at the
time in arm’s-length transactions with Persons that are not Affiliates,
(c) investments or Guarantees in favor of Unrestricted Subsidiaries or joint
ventures, in each case, not prohibited under this Agreement, (d) the Propane
Contribution and the Propane Contingent Residual Support Agreement and (e) the
transactions described on Schedule 7.08.

7.09 Burdensome Agreements. Neither the Borrower nor any Subsidiary will enter
into any material Contractual Obligation restricting the ability of any
Subsidiary to make any payments, directly or indirectly, to the Borrower or a
Material Subsidiary by way of Distributions, loans, advances, repayments of
loans or advances, reimbursements of management and other intercompany changes,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any Subsidiary to make any payment,
directly or indirectly, to the Borrower or a Material Subsidiary, other than
(a) agreements permitted by Section 7.01(d), (b) the TWP Note Purchase
Agreements and other restrictions existing on the date hereof identified on
Schedule 7.09, (c) restrictions imposed by law or this Agreement, (d) customary
restrictions and conditions contained in agreements

 

71



--------------------------------------------------------------------------------

relating to the sale of the Equity Interests or assets of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, and
(e) restrictions contained in, or existing by reason of, any agreement or
instrument relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary or
became a Subsidiary and not created in contemplation thereof, and
(f) restrictions contained in the governing documents of non-Wholly Owned
Subsidiaries.

7.10 Leverage Ratio. On each Quarterly Testing Date, the Leverage Ratio will not
exceed (A) 5.00 to 1.00 at any time other than during a Specified Acquisition
Period and (B) 5.50 to 1.00 during a Specified Acquisition Period.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each an “Event of Default”):

(a) The Borrower fails to pay the principal component of any Loan or any
reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) The Borrower fails to pay any Obligation (other than the Obligations in
subsection (a) above), whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five Business Days after the same becomes due;

(c) The Borrower fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 6.03 or Article VII;

(d) The Borrower fails (other than as referred to in subsections (a), (b) or
(c) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document to which it is a party, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by the Administrative Agent to the Borrower;

(e) Any representation or warranty previously, presently or hereafter made in
writing by the Borrower in connection with any Loan Document shall prove to have
been false or incorrect in any material respect on any date on or as of which
made;

(f) Any Loan Document at any time ceases to be valid, binding and enforceable as
warranted in Section 5.05 for any reason, or shall be declared null and void or
the Borrower shall repudiate in writing its obligations thereunder, or the
Borrower shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, under any Loan
Document to which it is a party;

 

72



--------------------------------------------------------------------------------

(g) The Borrower or any Subsidiary (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder) or
Hedging Contract, beyond any grace period provided with respect thereto;
provided that the aggregate outstanding principal amount of all such
Indebtedness or payment obligation in respect of such Hedging Contract as to
which such payment default shall occur and be continuing exceeds $100,000,000,
or (ii) fails to observe or perform any other agreement or condition relating to
any Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case, if such
default or other event shall have resulted in the acceleration of the payment of
any Indebtedness with an aggregate face amount that exceeds $100,000,000;

(h) Either (i) any failure to satisfy the minimum funding standard (as defined
in Section 412(a) of the Code) in excess of $100,000,000 with respect to any
ERISA Plan, whether or not waived, or (ii) any Termination Event occurs with
respect to any ERISA Plan and the then current value of such ERISA Plan’s
benefit liabilities exceeds the then current value of such ERISA Plan’s assets
available for the payment of such benefit liabilities by more than $10,000,000
(or in the case of a Termination Event involving the withdrawal of a substantial
employer, the withdrawing employer’s proportionate share of such excess exceeds
such amount);

(i) The Borrower or any Material Subsidiary:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

(ii) (A) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or (B) is generally unable to
pay (or admits in writing its inability to so pay) its debts as such debts
become due; or takes corporate or other action to authorize any of the
foregoing; or

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money in excess
of $100,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged

 

73



--------------------------------------------------------------------------------

within sixty days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, which assets
have a value exceeding $100,000,000, and such writ or warrant of attachment or
any similar process is not stayed or released within sixty days after the entry
or levy thereof or after any stay is vacated or set aside; or

(j) Any Change of Control occurs.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii)(A) or (i)(iii) of Section 8.01, the obligation of
each Lender to make Loans and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.19 and 2.20, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

74



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the LC Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the LC Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the LC Issuer) and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Matured LC Obligations
and other Obligations, ratably among the Lenders and the LC Issuer in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Matured LC Obligations, ratably among the Lenders and
the LC Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.07 and 2.19; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.09 and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the LC Issuer hereby
irrevocably appoints Wells Fargo Bank, National Association to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the LC Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

75



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or Unrestricted
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability,

 

76



--------------------------------------------------------------------------------

effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to

 

77



--------------------------------------------------------------------------------

hold such Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Wells Fargo Bank, National Association as Administrative
Agent pursuant to this Section shall also constitute its resignation as LC
Issuer. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer, (b) the
retiring LC Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
LC Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the LC Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Arrangers, Syndication Agents, Co-Documentation Agents, or
other Agents named herein shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the LC Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the

 

78



--------------------------------------------------------------------------------

Borrower or any Material Subsidiary, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts, in each case, to the extent due the Lenders, the LC Issuer and
the Administrative Agent under Sections 2.12 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer in any such proceeding.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Majority Lenders
and the Borrower, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

79



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Obligation, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or letter of credit fees at the
Default Rate;

(e) change Section 2.15 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document; and (iv) any Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended nor the
principal owed to such Lender reduced nor the final maturity thereof extended
without the consent of such Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender and (z) any modification of this
sentence shall require the consent of all Lenders, including any Defaulting
Lenders.

 

80



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the LC
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

81



--------------------------------------------------------------------------------

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on the Borrower, the
Administrative Agent, the LC Issuer, and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the LC Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the LC Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
LC Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the LC Issuer and the Swingline Lender.

(f) Reliance by Administrative Agent, LC Issuer and Lenders. The Administrative
Agent, the LC Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the LC Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

82



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
LC Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the LC Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the LC Issuer or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuer or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.15), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent and a single local counsel to Administrative Agent
in each applicable jurisdiction), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including the reasonable and documented fees, charges and
disbursements of a single counsel

 

83



--------------------------------------------------------------------------------

for the Administrative Agent, all Lenders and the LC Issuer and a single local
counsel to all such Persons in each applicable jurisdiction), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the LC Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of a single counsel
for all such Indemnitees and a single local counsel for all such Indemnitees in
each applicable jurisdiction), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the LC Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any liability under Environmental
Law related in any way to the Borrower or any of its Subsidiaries, (iv) any
civil penalty or fine assessed by the U. S. Department of the Treasury’s Office
of Foreign Assets Control against, and all reasonable costs and expenses
(including the reasonable and documented fees and disbursements of a single
counsel for Administrative Agent and any Lender and a single local counsel for
all such Persons in each applicable jurisdiction, except where separate counsel
is reasonable as a result of conflicts between or among Indemnitees) incurred in
connection with defense thereof by the Administrative Agent or any Lender as a
result of the funding of Loans, the issuance of Letters of Credit, the
acceptance of payments under the Loan Documents, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any Subsidiary against an

 

84



--------------------------------------------------------------------------------

Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from any dispute among Indemnitees
other than as a result of any act or omission by the Borrower or its Affiliates.
This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuer, the Swingline Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the LC Issuer, the Swingline Lender, or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swingline Lender, or the LC Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swingline Lender, or LC Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.14(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, but without limiting the indemnification in Section 10.04(b),
neither the Borrower, the Administrative Agent, the LC Issuer, the Swingline
Lender or any other Lender shall assert, and each of the foregoing hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
except to the extent that such damages are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of, or a breach in bad faith of this
Agreement by, such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the LC Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

85



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the LC Issuer or any Lender, or
the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in LC Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the

 

86



--------------------------------------------------------------------------------

amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans.

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

87



--------------------------------------------------------------------------------

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Subsidiaries, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the LC Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering

 

88



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and LC Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the LC Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(g) (it being understood that the

 

89



--------------------------------------------------------------------------------

documentation required under Section 3.01(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 10.13 with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as LC Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an LC Issuer and/or the Swingline Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, such assigning Lender
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as LC
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as LC Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor LC
Issuer or Swingline Lender hereunder, subject, however, to the acceptance of
such appointment by the Lender selected by the Borrower; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of the resigning Lender as LC Issuer or Swingline Lender, as the
case may be. If a Lender resigns as LC Issuer, it shall retain all the rights,
powers,

 

90



--------------------------------------------------------------------------------

privileges and duties of the LC Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as LC Issuer and
all LC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Matured LC
Obligations pursuant to Section 2.09). If a Lender resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.02(b). Upon the appointment of a successor LC Issuer
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring LC Issuer
or Swingline Lender, as the case may be, and (b) the successor LC Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning LC Issuer to effectively assume the obligations of
the resigning LC Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates or to any such regulatory authority in accordance with such Lender’s
regulatory compliance policy, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.17 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations
or to any credit insurance provider relating to the Borrower and its
Obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the LC Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to the
Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the LC Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary or any Unrestricted
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

91



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the LC Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the LC
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the LC Issuer or their respective Affiliates may have. Each Lender and the LC
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

92



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the LC Issuer or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) if any Lender is a Defaulting Lender, (c) in connection with
any proposed amendment, modification, waiver or consent with respect to the
provisions of this Agreement or the Loan Documents, the consent of the Majority
Lenders shall have been obtained but the consent of one or more such other
Lenders whose consent is required shall not have been obtained or (d) if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the

 

93



--------------------------------------------------------------------------------

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY

 

94



--------------------------------------------------------------------------------

RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan

 

95



--------------------------------------------------------------------------------

Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.

10.19 Time of the Essence. Time is of the essence in connection with the Loan
Documents.

10.20 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower under this Agreement and
the other Loan Documents by reason of his, her or its status.

10.21 Existing Credit Agreement. In connection with the amendment and
restatement of the Existing Credit Agreement pursuant hereto, the Borrower, the
Administrative Agent and the Lenders shall, as of the Closing Date make
adjustments to the outstanding principal amount of “Loans” under the Existing
Credit Agreement (as such term is defined therein) (but not any

 

96



--------------------------------------------------------------------------------

interest accrued thereon prior to the Closing Date or any accrued commitment
fees under the Existing Credit Agreement prior to the Closing Date), including
the borrowing of additional Loans hereunder and the repayment of “Loans” under
the Existing Credit Agreement (as such term is defined therein) plus all
applicable accrued interest, fees and expenses as shall be necessary to provide
for Loans by each Lender in proportion to, and in any event not in excess of,
the amount of its Commitment as of the Closing Date, but in no event shall such
adjustment of any Eurodollar Loans entitle any Lender to any reimbursement under
Section 3.05 hereof; provided that the foregoing is not intended to relieve the
Borrower for paying any such costs to lenders under the Existing Credit
Agreement to the extent such lenders are not Lenders under this Agreement, and
each Lender shall be deemed to have made an assignment of its outstanding Loans
and commitments under the Existing Credit Agreement, and assumed outstanding
Loans and commitments under the Existing Credit Agreement, and assumed
outstanding Loans and commitments of other Lenders under the Existing Credit
Agreement as may be necessary to effect the foregoing.

[The remainder of this page is intentionally left blank.]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ENERGY TRANSFER PARTNERS, L.P. By:   Energy Transfer Partners GP, L.P.,   its
general partner   By:   Energy Transfer Partners, L.L.C.,     its general
partner     By:  

/s/ Martin Salinas Jr.

      Name:   Martin Salinas Jr.       Title:   Chief Financial Officer

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an LC Issuer,
Swingline Lender and a Lender By:  

/s/ Paul V. Farrell

Name:   Paul V. Farrell Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an LC Issuer and a Lender By:  

/s/ Stephen J. Hoffman

Name:   Stephen J. Hoffman Title:   Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-3



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,
as a Lender By:  

/s/ Brian D. Williams

Name:   Brian D. Williams Title:   Authorised Signatory

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-4



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Greg Smothers

Name:   Greg Smothers Title:   Director By:  

/s/ Richard Hawthorne

Name:   Richard Hawthorne Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-6



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-7



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Greg Determann

Name:   Greg Determann Title:   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-8



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Vice President By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Associate

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-9



--------------------------------------------------------------------------------

DNB NOR BANK ASA, as a Lender By:  

/s/ Cathleen Buckley

Name:   Cathleen Buckley Title:   Senior Vice President By:  

/s/ Stian Lovseth

Name:   Stian Lovseth Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-10



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-11



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Yann Pirio

Name:   Yann Pirio Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-12



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Shawn R. O’Hara

Name:   Shawn R. O’Hara Title:   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-13



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-14



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Andrew Oram

Name:   Andrew Oram Title:   Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-15



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-16



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as a Lender By:  

/s/ M. Colin Warman

Name:   M. Colin Warman Title:   Assistant Vice President

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-17



--------------------------------------------------------------------------------

COMMUNITY TRUST BANK, as a Lender By:  

/s/ Ford W. Hall, Jr.

Name:   Ford W. Hall, Jr. Title:   Executive Vice President

 

Signature Page to Second Amended and Restated Credit Agreement –

Energy Transfer Partners, L.P.

S-18



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 175,000,000         7.000000000 % 

Bank of America, N.A.

   $ 175,000,000         7.000000000 % 

The Royal Bank of Scotland plc

   $ 175,000,000         7.000000000 % 

Barclays Bank PLC

   $ 167,500,000         6.700000000 % 

BNP Paribas

   $ 167,500,000         6.700000000 % 

Compass Bank

   $ 167,500,000         6.700000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 167,500,000         6.700000000 % 

DnB NOR Bank ASA

   $ 167,500,000         6.700000000 % 

JPMorgan Chase Bank, N.A.

   $ 167,500,000         6.700000000 % 

Royal Bank of Canada

   $ 167,500,000         6.700000000 % 

SunTrust Bank

   $ 167,500,000         6.700000000 % 

U.S. Bank National Association

   $ 167,500,000         6.700000000 % 

UBS AG, Stamford Branch

   $ 167,500,000         6.700000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 110,000,000         4.400000000 % 

Goldman Sachs Bank USA

   $ 110,000,000         4.400000000 % 

PNC Bank, National Association

   $ 50,000,000         2.000000000 % 

Community Trust Bank

   $ 30,000,000         1.200000000 % 

TOTAL:

   $ 2,500,000,000         100.000000000 % 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

MATERIAL PROJECTS

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

DISCLOSURE SCHEDULE

Section 5.04 – No Conflicts or Consents

None.

Section 5.09 – Litigation

None.

Section 5.10 – ERISA

None.

Section 7.02(b) – Limitation on Liens

None.

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL COMPLIANCE

None.

 

Schedule 5.09



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING INDEBTEDNESS

 

Description

   Approximate
Outstanding
Amount as of
September 30,
2011  

Transwestern Senior Unsecured Notes

  

5.39% Senior Unsecured Notes due November 17, 2014

   $ 88,000,000   

5.54% Senior Unsecured Notes due November 17, 2016

   $ 125,000,000   

5.64% Senior Unsecured Notes due May 24, 2017

   $ 82,000,000   

5.36% Senior Unsecured Notes due December 9, 2020

   $ 175,000,000   

5.89% Senior Unsecured Notes due May 24, 2022

   $ 150,000,000   

5.66% Senior Unsecured Notes due December 9, 2024

   $ 175,000,000   

6.16% Senior Unsecured Notes due May 24, 2037

   $ 75,000,000   

HOLP Non-compete Debt

   $ 9,028,000   

Titan Non-compete Debt

   $ 2,117,869   

The terms of our consolidated indebtedness are described in more detail in our
Annual Report on Form 10-K for the year ended December 31, 2010, filed with the
SEC on February 28, 2011 and in Note 9 to our consolidated financial statements.

 

Schedule 7.01



--------------------------------------------------------------------------------

SCHEDULE 7.08

TRANSACTIONS WITH AFFILIATES

 

  1. Transactions pursuant to and contemplated by that certain Amended and
Restated Agreement and Plan of Merger, dated as of July 19, 2011, by and between
Energy Transfer Partners, L.P. and Energy Transfer Equity, L.P. (attached as
Exhibit 2.2 to Current Report on Form 8-K, filed with the SEC on July 20, 2011),
as amended by that certain Amendment No. 1, dated as September 14, 2011
(attached as Exhibit 2.1 to Current Report on Form 8-K, filed with the SEC on
September 14, 2011) and as may be further amended.

 

  2. Transactions pursuant to and contemplated by that certain Second Amended
and Restated Agreement and Plan of Merger, dated as of July 19, 2011, by and
among Energy Transfer Equity, L.P., Sigma Acquisition Corporation and Southern
Union Company (attached as Exhibit 2.1 to Current Report on Form 8-K, filed with
the SEC on July 20, 2011), as amended by that certain Amendment No. 1, dated as
of September 14, 2011 (attached as Exhibit 10.1 to Current Report on Form 8-K,
filed with the SEC on September 14, 2011) and as may be further amended.

 

Schedule 7.08



--------------------------------------------------------------------------------

SCHEDULE 7.09

BURDENSOME AGREEMENTS

None.

 

Schedule 7.09



--------------------------------------------------------------------------------

SCHEDULE 10.02

NOTICES

If to Borrower:

Energy Transfer Partners, L.P.

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attention: General Counsel

Phone: 214-981-0700

Facsimile: 214-981-0703

If to Administrative Agent:

Wells Fargo Bank, National Association

1000 Louisiana St.

Ninth Floor

Houston, TX 77002

Attention: Paul Farrell

Phone: (713) 319-1885

Facsimile: (713) 319-1679

If to Swingline Lender:

Wells Fargo Bank, National Association

1000 Louisiana St.

Ninth Floor

Houston, TX 77002

Attention: Paul Farrell

Phone: (713) 319-1885

Facsimile: (713) 319-1679

If to LC Issuer:

 

Wells Fargo Bank, National Association

1000 Louisiana St.

Ninth Floor

Houston, TX 77002

Attention: Paul Farrell

Phone: (713) 319-1885

Facsimile: (713) 319-1679

  

Bank of America, N.A.

1000 W Temple St

Mail Code: CA9-705-07-05

Los Angeles CA 90012-1514

Attention: Stella Rosales, AVP

Trade Finance SVC Center Coord.

22621-TOC-Standby L/C-LA

Phone:  1.213.481.7828

Fax:   1.213.457.8841

  